 

EXHIBIT 10.3

 

EARTH PROPERTY HOLDINGS LCC

 

(Delaware Limited Liability Company)

 

 

 

LIMITED LIABILITY COMPANY AGREEMENT

 

 

 

Effective as of

 

November 9, 2018

 

THE SECURITIES REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, NOR REGISTERED OR QUALIFIED UNDER ANY STATE
SECURITIES LAWS. BECAUSE SUCH SECURITIES HAVE NOT BEEN REGISTERED OR QUALIFIED
THEY MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED,
PLEDGED, OR HYPOTHECATED UNLESS THE SECURITIES HAVE BEEN QUALIFIED AND
REGISTERED UNDER APPLICABLE STATE AND FEDERAL SECURITIES LAWS OR UNLESS, IN THE
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, SUCH QUALIFICATION AND
REGISTRATION IS NOT REQUIRED. TRANSFER OF THE SECURITIES REPRESENTED BY THIS
AGREEMENT MAY BE FURTHER SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS SET
FORTH HEREIN.

 

   

 

 

LIMITED LIABILITY COMPANY AGREEMENT

 

THIS LIMITED LIABILITY COMPANY AGREEMENT of Earth Property Holdings LLC, a
Delaware limited liability company is made and entered into as of the 9th day of
November, 2018, by and among the Persons listed on Schedule 1 attached hereto as
the Members of the Company, Kevin Bolin, as the “Initial Member” of the Company
(in his capacity as such, the “Initial Member”), and each other Person as shall
be a Member from time to time, pursuant to the provisions of this Agreement.

 

  1. The Company was formed by the filing of the Certificate by the Initial
Member with the Secretary of State of the State of Delaware pursuant to the Act
on February 26, 2018 under the name Earth Property Holdings LLC.         2.
Prior to the date hereof, the Company has not engaged in any operations or
business activities.         3. On even date herewith, the individuals and
entities listed on Schedule 1 acquired Class A Units in the Company pursuant to
that certain Subscription Agreement and Investor Questionnaire of even date
herewith (the “Subscription Agreement”), and the entity listed on Schedule 1
acquired Class B Units in the Company pursuant to that certain Membership
Interest and Transfer Agreement of even date herewith (the “Transfer
Agreement”).         4. The Company, the Initial Member and the Members desire
to enter into this Agreement to provide for (i) the admission of the individuals
and entities listed on Schedule 1 as members of the Company, (ii) the method of
management of the Company and (iii) all other rights, preferences and
obligations of the Members and the Company.

 

NOW THEREFORE, in consideration of the representations, warranties, covenants
and agreements herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which hereby are acknowledged, the parties hereto
agree as follows:

 

ARTICLE 1

 

Definitions

 

Certain capitalized words and phrases used in this Agreement shall have the
meanings set forth in Exhibit A attached hereto and incorporated herein by
reference.

 

ARTICLE 2

 

Organization of the Company

 

2.1 Organization. On February 26, 2018, an authorized representative of the
Company caused the Company to be organized under the name Earth Property
Holdings LLC by executing and filing a Certificate of Formation for the Company
with the Secretary of State of Delaware in accordance with the Act.

 

 Page 1 of 34

 

 

2.2 Principal Place of Business. The principal place of business of the Company
shall be located at 400 Plasters Avenue NE, Atlanta, GA 30324, or at such
address or addresses inside or outside of the State of Delaware as shall be
determined from time to time by the Board.

 

2.3 Statutory Agent. The name and address of the agent for service of process in
Delaware shall be National Registered Agents, Inc., 160 Greentree Drive, Suite
101, Dover, Delaware 19904.

 

2.4 Term. The term of the Company commenced on the date of filing of the
Certificate of Formation with the Secretary of State of Delaware and shall be
perpetual unless and until terminated in accordance with the terms of Section
10.1. The existence of the Company as a separate legal entity shall continue
until cancellation of the Certificate of Formation in the manner required by the
Act.

 

2.5 No State Law Partnership. It is the Board’s intent that the Company not be a
partnership (including, without limitation, a limited partnership) or joint
venture, and that no Member be a partner or joint venturer of any other Member
by virtue of this Agreement, for any purposes other than as set forth in the
last sentence of this Section 2.5, and neither this Agreement nor any other
document entered into by the Company or any Member relating to the subject
matter hereof shall be construed to suggest otherwise. The Members intend that
the Company shall be treated as a partnership for federal and, if applicable,
state or local income tax purposes, and that each Member and the Company shall
file all tax returns and shall otherwise take all tax and financial reporting
positions in a manner consistent with such treatment.

 

2.6 Failure to Observe Formalities. A failure to observe any formalities or
requirements of this Agreement, the Certificate of Formation or the Act shall
not be grounds for imposing personal liability on the Members or the Board for
liabilities of the Company.

 

ARTICLE 3

 

Purposes of the Company

 

The purposes of the Company are to (i) operate the Company and utilize its
assets, (ii) exercise all other powers necessary to or reasonably connected with
the Company’s business which may be legally exercised by limited liability
companies under the Act and (iii) engage in all activities necessary, customary,
convenient, or incident to any of the foregoing.

 

ARTICLE 4

 

Members; Capital Contributions; Units; Capital Accounts

 

4.1 Names and Addresses of Members. The names and addresses of the initial
Members are as set forth on Schedule 1 attached to this Agreement and
incorporated herein by reference. The Board shall maintain a register of Members
(the “Register”) in its books and records and promptly amend such Register from
time to time to reflect any changes to the names and addresses of the Members.

 

 Page 2 of 34

 

 

4.2 Capital Contributions.

 

(a) Capital Contributions. Each Member has made aggregate Capital Contributions
to the Company in the amount set forth on Schedule 1 hereto. Each Member, by
executing this Agreement, agrees that the value assigned to each non-cash item
on Schedule 1, if any, is the Book Value thereof. No Member shall make any
additional Capital Contributions to the Company without the prior written
approval of the Board. No interest shall be paid on any Capital Contributions,
except as otherwise set forth herein.

 

(b) Additional Capital Contributions. Except as required under Section 4.2(a) or
such other agreements that may be entered into from time to time (such other
agreements, “Capital Contribution Agreements”), no Member shall be obligated to
make additional Capital Contributions to the Company. In particular, but not by
way of limitation, no Member shall be obligated to make any Capital Contribution
to restore any deficit balance in such Member’s Capital Account.

 

(c) No Withdrawal. No Member shall be entitled to withdraw any part of such
Member’s Capital Contributions or Capital Account or to receive any distribution
from the Company, except as expressly provided herein.

 

(d) Loans from Members. No Member shall be required to lend any funds to the
Company. Loans by Members to the Company shall not be considered Capital
Contributions. If any Member shall loan funds to the Company in addition to the
amounts required hereunder to be contributed by such Member to the capital of
the Company, the making of such loans shall not result in any increase in the
amount of the Capital Account of such Member. The amount of any such loans shall
be a debt of the Company to such Member and shall be payable or collectible in
accordance with the terms and conditions upon which such loans are made;
provided that such terms and conditions are no more favorable to such lending
Member than those which would be agreed to in an orderly transaction with a
willing, unaffiliated lender in an arm’s-length transaction.

 

4.3 Units.

 

(a) Units Generally. The Company shall not be limited to a specific number of
Units or any specific classes of Units. The Interests shall be represented by
Units, which may be divided into one or more types, classes or series, with each
type or class or series having the rights and privileges, including voting
rights, if any, set forth in this Agreement. An Interest shall for all purposes
be personal property. No Member has any interest in specific assets or property
of the Company nor has the right to own or use particular or individual assets
of the Company. Ownership of a Unit (or fraction thereof) shall not entitle (by
court decree, operation of law or otherwise) a Member to call for a partition or
division of any asset or property of the Company or for any accounting. The
Company shall not be authorized to issue any Equity Securities other than Units.

 

 Page 3 of 34

 

 

(b) Authorized Units. The Company has authority to issue Class A Units, Class B
Units, Class C Units and any other New Securities issued in accordance with
Section 4.5 with the rights, preferences and privileges, and subject to the
qualifications, limitations and restrictions, as set forth herein. Additional
classes of Units may be authorized by the Board, as approved by the appropriate
class members as provided herein.

 

(c) Allocation of Units. Each Member shall, upon making his, her or its required
Capital Contribution, be allocated Units in the Company as set forth on Schedule
1. As of the date hereof, the Company intends on issuing a total of 500,000
Class A Units, as listed on Schedule 1; 124,999 Class B Units, as listed on
Schedule 1, and the Company has reserved for issuance, an additional 70,000
Class C Units to management and other service providers of the Company Each
class of Units shall have the rights as described in this Agreement. Except as
otherwise provided in this Agreement or required by law, the holders of the
Class C Units shall not hold any voting rights. The Board shall promptly amend
the Register from time to time to reflect the admission or withdrawal of
Members, the sale, grant, issuance or redemption of Units or the receipt of
additional Capital Contributions, and any such amendment shall be effective as
of the date of the event necessitating such amendment. The Company may (if
elected by the Board) issue certificates representing the Units (“Certificated
Units”). The Company may issue fractional Units. Units shall only be issued in
compliance with all applicable securities laws and, if applicable, pursuant to
an exemption from the prospectus and registration requirements of securities
laws.

 

(d) Class C Units.

 

(i) Class C Units are intended to constitute a “profits interest” in the Company
as defined in Internal Revenue Service Revenue Procedures 93-27 and 2001-43, in
connection with the performance of services for the Company. Such Class C Units
shall entitle such Class C Member to all of the rights of a Class C Member as
expressly provided in this Agreement to the extent of such Class C Units. As of
the time of issuance of any Class C Unit, the Book Value of all Company assets
shall be adjusted to equal their respective gross fair market values, and the
Capital Account balances of all of the Members of the Company shall be adjusted
as provided in the definition of “Book Value” in Exhibit A, and the initial
Capital Account balance with respect to each new Class C Member and/or Class C
Unit shall be zero.

 

(ii) Each Member authorizes and directs the Company to elect to have the “Safe
Harbor” described in the proposed Revenue Procedure set forth in Internal
Revenue Service Notice 2005-43 apply to any Class C Unit, provided the
principles espoused in Notice 2005-43 are adopted in substantially the same form
in a future Revenue Procedure or other binding Internal Revenue Service
guidance. For purposes of making such Safe Harbor election, the Class B Member
is hereby designated as the “partner who has responsibility for federal income
tax reporting” by the Company and, accordingly, execution of such Safe Harbor
election by the Class B Member constitutes execution of a “Safe Harbor Election”
in accordance with section 3.03(1) of Notice 2005-43. The Company and each
Member hereby agrees to comply with all requirements of the Safe Harbor
described in Notice 2005-43, including the requirement that each Member shall
prepare and file all federal income tax returns reporting the income tax effects
of any Class C Unit issued by the Company in a manner consistent with the
requirements of Notice 2005-43. Notwithstanding any other provision of this
Agreement, the Members agree to amend the foregoing paragraph to the extent the
Class B Member in its sole discretion deems necessary to achieve substantially
the same tax treatment with respect to any Class C Unit as set forth in section
4 of Notice 2005-43 (e.g., to reflect changes from the rules set forth in Notice
2005-43 in subsequent Internal Revenue Service guidance), provided that such
amendment is not materially adverse to any Member (as compared with the
after-tax consequences that would result if the provisions of Notice 2005-43
applied to all Class C Units).

 

 Page 4 of 34

 

 

(e) Adjustments to Units. If the Company at any time subdivides (by any Unit
split or otherwise) any class or type of Units into a greater number of Units,
the Company shall also subdivide each Unit of such other class or type
outstanding immediately prior to such subdivision based upon the same ratio, and
if the Company at any time combines (by reverse Unit split or otherwise) any
class or type of Units into a smaller number of Units, the Company shall also
combine each Unit of such other class or type outstanding immediately prior to
such combination based upon the same ratio.

 

4.4 Members’ Capital Accounts. A separate Capital Account shall be established
and maintained for each Member. The determination and maintenance of the
Members’ Capital Accounts, and any adjustments thereof, shall be made in a
manner consistent with tax accounting and other principles set forth in Section
704(b) of the Code and the Regulations, as finally determined for federal income
tax purposes. Upon a Transfer of all or part of a Member’s Units in accordance
with Article 9, the transferee shall succeed to the Capital Account of the
transferor Member to the extent that is attributable to the Transferred Unit.

 

4.5 Preemptive Rights.

 

(a) Right of First Offer. If at any time, other than pursuant to any Exempt
Issuance, the Company proposes to offer, issue or sell any Units whether now or
hereafter authorized (the “New Units”), or any securities or instruments
convertible into, or exchangeable or exercisable for, New Units (the “New
Securities”) to any Member (or any Affiliate of any Member) or any third party
(an “Offeree”), the Company shall first offer such New Securities to each Class
A Member and Class B Member (individually, a “Participating Unit Holder,” and
collectively, “Participating Unit Holders”).

 

(b) Notice. The Company shall give notice (a “Preemptive Rights Notice”) to each
Participating Unit Holder, which shall (i) state the Company’s bona fide
intention to offer such New Securities, (ii) specify in reasonable detail (A)
the number and type of New Securities which the Company proposes to offer, issue
or sell, (B) the time within which the Company proposes to offer, issue or sell
such New Securities, (C) the price at which the Company proposes to offer, issue
or sell such New Securities, (D) the percentage of the Units then outstanding on
a fully diluted basis that the issuance of the New Securities would represent,
(E) the identity of the Offeree, if any, and (F) all other material terms and
conditions relating to the offer; and (ii) make explicit reference to this
Section 4.5 and state that the right of each Participating Unit Holder to
purchase any of such New Securities under this Section 4.5 shall expire unless
exercised within thirty (30) days after the Preemptive Rights Notice is received
by such Participating Unit Holder.

 

 Page 5 of 34

 

 

(c) Preemptive Rights. By written notification to the Company within thirty (30)
days after the Preemptive Rights Notice is received by such Participating Unit
Holder, each Participating Unit Holder shall have the right, in the nature of a
preemptive right, but not the obligation to purchase up to its Preemptive Rights
Percentage of such New Securities to be offered, issued or sold by the Company
all for the same price and upon the same economic terms and otherwise on
substantially the same terms and conditions as the New Securities that are being
offered to the Offeree, by executing and returning the form of acceptance
provided with the Preemptive Rights Notice. If a Participating Unit Holder
elects to purchase all or a portion of its Preemptive Rights Percentage of the
New Securities, it shall comply with the terms stated in the Preemptive Rights
Notice. In the event any of the consideration is non-cash consideration, at the
election of each Participating Unit Holder, such Participating Unit Holder may
pay cash equal to the Fair Market Value of such non-cash consideration. As used
herein, the term “Preemptive Rights Percentage,” as applied to any Participating
Unit Holder on any date, shall mean a fraction (expressed as a percentage), the
numerator of which is the number of Class A Units and Class B Units of the
Company then held by such Participating Unit Holder and the denominator of which
is the total outstanding number of Class A and Class B Units of the Company, in
each case, excluding the New Securities to be issued.

 

(d) Failure to Exercise Preemptive Rights. The failure of any Participating Unit
Holder to return such notice within such 30-day period shall, for purposes of
this Section 4.5, be deemed to constitute a waiver by such Participating Unit
Holder of its right to purchase any portion of the New Securities specified in
such Preemptive Rights Notice, but shall not constitute a waiver by such
Participating Unit Holder of its right to purchase any New Securities in any
future issuance. At the expiration of such thirty (30) day period, the Company
shall promptly notify each Participating Unit Holder that elects to purchase or
acquire all the New Securities available to it (each, a “Fully Exercising
Member”) of any other Participating Unit Holder’s failure to do likewise. During
the ten (10) day period commencing after the Company has given such notice, each
Fully Exercising Member may, by giving notice to the Company, elect to purchase
or acquire, in addition to the number of shares specified above, up to that
portion of the New Securities for which Participating Unit Holders were entitled
to purchase but that were not purchased by the Participating Unit Holders which
is equal to the proportion that the Class A Units and Class B Units held by such
Fully Exercising Member bears to the Class A Units and Class B Units held by all
Fully Exercising Members who wish to purchase such unsubscribed New Securities.

 

(e) Issuance and Sale of New Securities. The closing of any sale pursuant to
Section 4.5(c) and Section 4.5(d) shall occur not earlier than 60 days from the
date that the Preemptive Rights Notice is given. If all New Securities referred
to in the Preemptive Rights Notice are not elected to be purchased or acquired
as provided in Section 4.5(c) and Section 4.5(d), the Company may, during the
sixty (60) day period following the expiration of the periods provided in
Section 4.5(d), offer and sell the remaining unsubscribed portion of such New
Securities to any Person or Persons at a price not less than, and upon terms no
more favorable to the offeree than, those specified in the Preemptive Rights
Notice. If the Company does not enter into an agreement for the sale of the New
Securities within such period, or if such agreement is not consummated within
thirty (30) days of the execution thereof, the right provided hereunder shall be
deemed to be revived and such New Securities shall not be offered unless first
reoffered to the Participating Unit Holders in accordance with this Section 4.5.

 

 Page 6 of 34

 

 

(f) Exempt Issuance. For this Section 4.5, an “Exempt Issuance” shall mean an
issuance of New Securities by the Company: (i) pursuant to the conversion,
exchange or exercise of any securities or instruments convertible into, or
exchangeable or exercisable for Units of the Company outstanding on the date
hereof or issued in the future as an Exempt Issuance or after compliance with
this Section 4.5; (ii) as a distribution in respect of, or upon any subdivision
or combination of, the Units of the Company as a result of which there is no
change in the relative ownership interest or rights of the holders of the Units
of the Company; or (iii) an issuance of Class C Units for compensatory purposes;
(iv) in connection with a bona fide, arm’s length business acquisition that is
approved by the Board (whether by merger, recapitalization, consolidation,
reorganization, combination or otherwise) with a Person who is not an Affiliate
of any Member, (v) pursuant to debt financing from a bank, institutional lender
or similar financial institution, or any amendment thereto, in each case, that
is approved by the Board, or (vi) pursuant to a commercial lending transaction
from a commercial leasing entity that is approved by the Board.

 

ARTICLE 5

 

Management of the Company

 

5.1 Directors.

 

(a) Except for situations in which the approval of the Members is otherwise
expressly required by this Agreement, the Act or other nonwaivable provisions of
applicable law, all of the powers and authority of the Company shall be
exercised by or under the direction of a Board of Directors (the “Board”), which
shall initially consist of three (3) Persons, none of whom needs to be a Member
(each, a “Director”). Directors need not be resident of any particular state nor
meet any other qualifications. Except as otherwise specifically provided herein,
the Board shall have all rights and powers of a “manager” under the Act, and
shall have such authority, rights and powers in the management of the Company
business to do any and all other acts and things necessary, proper, convenient
or advisable to effectuate the purposes of this Agreement.

 

(b) Each Director, in his or her capacity as a Director, shall have no authority
to act alone, but the Directors shall only act as a Board as provided in this
Agreement. Each Director shall hold office until such Director dies, resigns or
is otherwise removed pursuant to Section 5.1(d). The Board shall have authority
to create committees or subcommittees thereof.

 

(c) Subject to the resolutions on voting contained in Section 6.5, each Class A
Member and Class B Member shall vote all such Class A Units and Class B Units
and shall otherwise take or cause to be taken all such other actions as may be
necessary to elect the following Directors: (i) two (2) representatives
designated by Members holding a majority of the Class A Units (the “Class A
Directors”); and (ii) one (1) representative designated by Members holding a
majority of the Class B Units (the “Class B Director”). The initial Board as of
the date hereof shall consist of the Directors identified below, and each Member
hereby consents to the election of each such Director:

 



Name of Director C. Thomas Paschall (Class A Director) Raymond Wu (Class A
Director) Kevin Bolin (Class B Director)



 

 Page 7 of 34

 

 

(d) The removal (with or without cause) from the Board of any Director, shall be
only upon the written request to the Board, as the case may be, by the Person or
Persons entitled to designate such Director pursuant to Section 5.1(c) or this
Section 5.1(d) above. Any removal shall be without prejudice to the rights, if
any, of the Director under any employment contract, and if the Director is also
a Member, shall not affect the Director’s rights as a Member or constitute a
withdrawal of the Member.

 

(e) In the event that any representative designated hereunder for any reason
ceases to serve as a Director (including any Director that is removed pursuant
to Section 5.1(d) during his or her term of office, the resulting vacancy shall
be filled by a representative designated by the Person or Persons entitled to
designate such Director pursuant to Section 5.1(c) or (d) above.

 

(f) A Director may resign at any time. Such resignation shall be made in writing
and shall take effect at the time specified therein, or if no time be specified,
at the time of its receipt by the Board. The acceptance of a resignation shall
not be necessary to make it effective, unless expressly so provided in the
resignation. Any resignation shall be without prejudice to the rights, if any,
of the Director under any employment contract, and if the Director is also a
Member, shall not affect the Director’s rights as a Member or constitute a
withdrawal of the Member.

 

(g) No Member, nor any Affiliate of any Member, shall have any liability as a
result of designating a person for election as a Director for any act or
omission by such designated person in his or her capacity as a Director, nor
shall any Member have any liability as a result of voting for any such designee
in accordance with the provisions of this Agreement.

 

5.2 Meetings of the Board. Any Director may call a meeting of the Board upon two
(2) Business Days’ notice in writing, which notice shall specify the date, time
and purpose or purposes of the meeting. Notice of any meeting shall be delivered
personally, by courier or mailed to each Director at his business address, or by
facsimile or electronic mail. If notice is given by courier, such notice shall
be deemed to be delivered one (1) Business Day following deposit with the
courier. If mailed, such notice shall be deemed to be delivered five (5) days
following deposit in the United States mail. If notice is given by facsimile,
such notice shall be deemed to be delivered on the day of transmission if
transmitted during the recipient’s normal business hours or one Business Day
following transmission if transmitted after business hours. If notice is given
by electronic mail, such notice shall be deemed to be delivered on the day of
transmission if transmitted during the recipient’s normal business hours or one
Business Day following transmission if transmitted after business hours. Any
Director may waive notice of any meeting. Meetings of the Board shall be held at
the Company’s principal executive offices, unless the Directors agree to meet at
another location. Directors shall have the right to attend any meeting of the
Board by means of conference telephone or other method of communication by which
each Director can hear all other Directors in attendance. A majority of all
Directors shall constitute a quorum for the transaction of business at a
meeting. If a quorum shall not be present at any such meeting, then the
Directors present thereat may adjourn the meeting from time to time, without
notice other than announcement at the meeting, until a quorum shall be present.

 

 Page 8 of 34

 

 

5.3 Waiver of Notice. Notice of any meeting of the Board may be waived by a
Director by a waiver of the notice in writing, signed by the Director entitled
to the notice, whether before, at or after the time stated for the meeting.
Attendance of a Director at any meeting, whether in person or by telephone as
provided above, shall constitute waiver of notice of such meeting, except where
a Director attends a meeting for the express purpose of objecting the
transaction of any business because the meeting is not lawfully called or
convened and does so at the outset. Any waiver of notice of a meeting by a
Director hereunder shall be equivalent to the giving of such notice.

 

5.4 Decisions and Actions of the Board. Subject to Section 5.8 or as otherwise
expressly set forth in this Agreement, the vote of the majority of the Directors
in attendance at a duly called meeting of the Board at which a quorum is present
shall be the act of the Board.

 

5.5 Actions of the Board Without a Meeting. Any action that is required or
permitted to be taken by the Board at a meeting may be taken without a meeting,
without prior notice and without a vote, if a consent or consents in writing,
setting forth the action so taken, shall be signed by all of the Directors. The
writing or writings setting forth such action shall be filed with the minutes of
the meetings of the Directors.

 

5.6 Manager. The Company is hereby authorized to engage Q2Earth Inc. as manager
(the “Manager”) of the Company pursuant to the Management Agreement attached
hereto as Exhibit A (the “Management Agreement”). The Manager shall report to
the Board and serve at the pleasure of the Board and may be removed at any time
with or without cause by and in the sole and absolute discretion of the Board;
provided however, that such removal shall be without prejudice to any contract
rights of the individual or entity so removed set forth in such Management
Agreement. The Manager shall possess and exercise the duties and authority of
its position, as further detailed in the Management Agreement, subject to the
authority and direction of the Board.

 

5.7 Officers. The Company may have such officer or officers as the Board may
from time to time appoint, including, without limitation, a President, one or
more Vice Presidents, a Treasurer and a Secretary. Each officer shall report to
the Board and hold office at the pleasure of the Board, and may be removed at
any time from any office or offices held by him, with or without cause, by and
in the sole and absolute discretion of the Board. The initial officers as of the
date hereof shall consist of the officers identified below.

 



Name of Officer   Title Kevin Bolin   President David Shields   Treasurer
Christopher Nelson   Secretary



 



 Page 9 of 34

 

 

5.8 Board and Certain Member Approval. Notwithstanding anything to the contrary
contained in this Agreement, the Board may not take any of the following actions
without the approval or written consent of (i) at least one (1) Class A
Directors, and (ii) with respect to item (b), at any time prior to the third
anniversary date of this Agreement, or with respect to item (h), at any time,
the Class B Director:

 

(a) the acquisition of any Equity Securities in, or all, substantially all, or a
material portion of the assets of, any Person, the involvement of the Company in
any joint venture, or the merger, consolidation or other similar transaction of
the Company with any Person (except as contemplated in Section 9.8);

 

(b) the disposition of any assets or Subsidiary of the Company (other than in
the ordinary course of business) to the extent that the value of such assets
exceeds $100,000 in any calendar year;

 

(c) the borrowing of money from third parties who are not or Affiliates, other
than indebtedness in connection with any letters of credit necessary for the
operation of the business of the Company;

 

(d) any material change in the business of the Company and its Subsidiaries
(taken as a whole);

 

(e) changing the number and composition of the Board set forth in Section 5.1;

 

(f) the issuance of any additional Units other than the issuance of Class C
Units to Service Providers not in excess of the Service Provider’s pool limit,
and other than Units at a price above the purchase price per Unit paid for the
Class A Units;

 

(g) the purchase by the Company of any Units of the Company from a Member other
than as expressly set forth in this Agreement or the purchase of any Class C
Units from Service Providers;

 

(h) the entry by the Company into any transaction or agreement with any Class A
Member or any of its respective Affiliates (other than the Subsidiaries of the
Company) other than a transaction or agreement that is on an arms-length basis
and involves $25,000 or less in any calendar year;

 

(i) the entry by the Company into any Capital Contribution Agreements;

 

(j) any amendment to the Certificate of Formation, provided such amendment does
not disproportionally affect one class of Members over the others other than a
disproportionate affect resulting from the priority of the Class A Units over
the Class B Units; and

 

(k) such other matters that the Board determines requires the approval of the
Board.

 

5.9 Standard of Care. To the fullest extent permitted by the Act, a person, in
performing his duties and obligations as a Director under this Agreement, shall
be entitled to act or omit to act at the direction of the Members that
designated such person to serve on the Board, considering only such factors,
including the separate interests of the Members designating such Director, as
such Director or Members choose to consider. Any duties (including fiduciary
duties) that the Directors would otherwise owe in their capacities as Directors
to the Company, the Members or any other Person are expressly eliminated and
disclaimed by the Company and the Members to the fullest extent permitted by
Section 18-1101(c) of the Act.

 

 Page 10 of 34

 

 

ARTICLE 6

 

Rights and Powers of the Members

 

6.1 No Commitments. In dealing with third parties with respect to the Company’s
business or on behalf of the Company, the Members shall act in accordance with
policies established by the Board. No Member shall, as a Member, in the name of
or on behalf of the Company, sign or execute any contract, instrument or
document, perform any other act, engage in any transaction, commit or bind the
Company to any act, contract, instrument or document, or incur any debt, except
as expressly permitted by this Agreement.

 

6.2 Meetings of the Members; Quorum. Any Class A Member or Class B Member may
call a meeting of the Members upon five (5) days’ notice in writing to all other
Members, which shall specify the date, time and purpose or purposes of such
meeting. Notice of any meeting shall be delivered personally, by courier or
mailed to each Member at such Member’s business address, or by facsimile or
electronic mail. If notice is given by courier, such notice shall be deemed to
be delivered one Business Day following deposit with the courier. If mailed,
such notice shall be deemed to be delivered five (5) days following deposit in
the United States mail. If notice is given by facsimile, such notice shall be
deemed to be delivered on the day of transmission if transmitted during the
recipient’s normal business hours or one Business Day following transmission if
transmitted after business hours. If notice is given by electronic mail, such
notice shall be deemed to be delivered on the day of transmission if transmitted
during the recipient’s normal business hours or one Business Day following
transmission if transmitted after business hours. Any Member may waive notice of
any meeting. The attendance of a Member at any meeting shall constitute a waiver
of notice of such meeting, except where a Member attends a meeting for the
express purpose of objecting to the transaction of any business because the
meeting is not lawfully called or convened. Meetings of the Members shall be
held at the Company’s principal executive office unless the Members agree to
meet at another location. A Member shall have the right to attend and act at any
meeting of the Members by conference telephone or other method of communication
by which each Member in attendance can hear all other Members in attendance, or
by written proxy duly executed by such Member. Except with respect to any action
requiring the vote of a greater number or proportion in interest of the Members
under this Agreement or under applicable law, a Majority-in-Interest of the
holders of Voting Units shall constitute a quorum of the Members for the
transaction of business at any meeting of Members.

 

6.3 Decisions and Actions of the Members. Except as may be expressly required
otherwise by the terms of this Agreement, the Act or by nonwaivable provisions
of other applicable law, decisions and actions of the Members may be made,
approved or taken at a meeting of the Members held in accordance with the
provisions of this Agreement by, or by written consent in lieu of a meeting in
accordance with Section 6.4 by, a Majority-in-Interest of the Voting Units.

 

 Page 11 of 34

 

 

6.4 Actions of the Members Without a Meeting. Any action which is required or
permitted to be taken by the Members at a meeting may be taken without a
meeting, without prior notice and without a vote, if a consent or consents in
writing, setting forth the action so taken, shall be signed by such number of
the Members or proportion in interest of the Members as would be necessary to
authorize or take such action at a meeting at which all Members entitled to vote
therein were present and voted, provided that each Member shall have been
provided with a copy of the proposed consent via email at least forty-eight (48)
hours before the consent is to be executed, provided, further, that the writing
or writings setting forth such action shall be filed with the minutes of the
meetings of the Members.

 

6.5 Voting. Except as otherwise expressly provided in this Agreement or as
otherwise required by nonwaivable provisions of applicable law, the holders of
Units (except for holders of Class C Units with respect to such Class C Units)
shall be entitled to one vote per Unit on all matters to be voted on by the
Company’s Members as provided in this Agreement or as required by applicable
law. Except as may be otherwise specifically required by nonwaivable provisions
of the Act or other applicable law, the Class C Units shall have no voting
rights whatsoever with respect to any matter upon which the Members of the
Company are entitled to vote.

 

6.6 Waiver of Notice. Notice of any meeting of the Members may be waived by a
Member by a waiver of the notice in writing, signed by the Member entitled to
the notice, whether before, at or after the time stated for the meeting.
Attendance of a Member at any meeting, whether in person, by proxy as provided
above or by telephone as provided above, shall constitute waiver of notice of
such meeting, except where a Member attends a meeting for the express purpose of
objecting to the transaction of any business because the meeting is not lawfully
called or convened and does so at the outset thereof. Any waiver of notice of a
meeting by a Member hereunder shall be equivalent to the giving of such notice.

 

6.7 Business Activities of Members. Notwithstanding any contrary provision of
this Agreement, but subject to any restrictions in any other agreement between
the Company and a Member, any Member may engage in other business activities,
including any business that is in competition with, or similar to, the business
being conducted by the Company, without liability or accounting to the Company.

 

6.8 Tax Matters. The Manager shall act as the Partnership Representative for the
Company, or such other Member as the Board may appoint in writing from time to
time (and, for each taxable year of the Company, the Company shall appoint an
individual selected by the Partnership Representative as the Designated
Individual). The Partnership Representative (acting through the Designated
Individual) shall be authorized and required to represent the Company (at the
Company’s expense) in connection with all examinations of the Company’s affairs
by tax authorities, including resulting administrative and judicial proceedings,
and to expend the Company’s funds for professional services reasonably incurred
in connection therewith. Each Member agrees to cooperate with the Company and to
do or refrain from doing any or all things reasonably requested by the Company
with respect to the conduct of such proceedings. In its capacity as Partnership
Representative, the Manager shall act (and shall cause the Designated Individual
to act) in the overall best interests of the Company, and the Partnership
Representative and Designated Individual (in their capacities as such) shall
comply with any instructions of the Board. Each Member shall give prompt notice
to the Partnership Representative of any and all notices it receives from the
Internal Revenue Service or other taxing authority concerning the Company. The
Partnership Representative shall at Company expense furnish the Members with
status reports regarding any negotiation between the Internal Revenue Service or
other taxing authority and the Company, and the Members, if they so request, may
participate in such negotiation. Neither the Partnership Representative nor the
Designated Individual shall enter into any settlement with any taxing authority
(federal, state, local or foreign), or extend the statute of limitations, on
behalf of the Company or the Members without the approval of a majority of the
Board.

 

 Page 12 of 34

 

 

6.9 Preparation of Tax Returns. The Company, at its own expense, shall arrange
for the preparation and timely filing of all tax returns required to be filed by
the Company.

 

ARTICLE 7

 

Limitation of Liability; Indemnification

 

7.1 Limitation of Liability. No Covered Person shall be liable to the Company,
or to any Member, in damages or otherwise for any action that such Covered
Person takes or fails to take in such capacity, unless such action or failure to
act involved an act or omission (i) constituting fraud, (ii) willful misconduct
or (iii) a breach of this Agreement that has not been cured within 30 days’ if
written notice of such breach, in each case as finally determined by a court of
competent jurisdiction. The termination of any action, suit or proceeding by
judgment, order, settlement or upon a plea of nolo contendere or its equivalent
shall not of itself constitute proof or create a presumption that the
appropriate standard of conduct has been violated.

 

7.2 Experts; Books and Records. The Board and the Directors shall be fully
protected in relying in good faith upon the records of the Company and upon such
information, opinions, reports or statements presented to the Company by any
Person as to the matters the Board or such Director reasonably believes are
within such other Person’s professional or expert competence and who has been
selected with reasonable care by or on behalf of the Company.

 

7.3 Indemnification of Members, Managers and Officers.

 

(a) The Company shall indemnify each Covered Person and each Person serving at
the request of the Company as a manager, director, officer, employee, partner,
member or trustee of another entity (solely for purposes of this Section 7.3,
all of the foregoing persons and entities being referred to individually as an
“indemnified party” and collectively as “indemnified parties”), to the fullest
extent permitted by the Act and other applicable law, and shall save and hold
each indemnified party harmless from, and in respect of, all (A) fees, costs and
expenses incurred in connection with or resulting from any claim, action or
demand against such indemnified party that arise out of or in any way relate to
the Company, its properties, business or affairs, and (B) such claims, actions
and demands, and any losses or damages resulting from such claims, actions and
demands, including amounts paid in settlement or compromise (if recommended by
attorneys for the Company) of any such claim, action or demand; provided,
however, that this indemnification shall apply only so long as such action or
failure to act did not constitute (i) fraud, (ii) willful misconduct or (iii) a
breach of this Agreement, in each case as finally determined by a court of
competent jurisdiction, and (C) in the case of any criminal proceeding, action
or claim, such Person had no reasonable cause to believe its conduct was
unlawful.

 

 Page 13 of 34

 

 

(b) To the greatest extent not inconsistent with the Act and laws and public
policies of the State of Delaware, reasonable expenses (including reasonable
legal fees) for which an indemnified party would be entitled by this Agreement
that are incurred by such indemnified party in defending any claim, action or
demand shall, from time to time, be advanced by the Company prior to the final
disposition of such claim, demand, action, suit or proceeding upon receipt by
the Company of an undertaking by or on behalf of the indemnified party to repay
such amount if it shall be determined that the indemnified party is not entitled
to be indemnified as authorized in this Section 7.3. The undertaking described
above must be a general obligation of the indemnified party, subject to such
reasonable limitations as the Company may permit, but need not be secured and
may be accepted without reference to financial ability to make repayment. Any
indemnified party shall promptly seek recovery under any other indemnity or any
insurance policies by which such indemnified party may be indemnified or
covered, as the case may be. To the extent an indemnified party shall have
received indemnity payments or advance (by insurance or otherwise) from any
source other than the Company, such indemnified party shall return such advances
to the Company.

 

(c) The indemnification provisions of this Section 7.3 do not limit the right of
any indemnified party to recover under any insurance policy maintained by the
Company. If, with respect to any loss, damage, expense or liability for which
indemnification under this Section 7.3 is provided, the indemnified party
receives an insurance policy indemnification payment, which, together with any
indemnification payment made by the Company, exceeds the amount of such loss,
damage, expense or liability, then such Person will immediately repay such
excess to the Company.

 

(d) Any repeal or modification of any provision in this Section 7 shall not
adversely affect any right or protection of an indemnified party existing prior
to such repeal or modification.

 

ARTICLE 8

 

Allocation of Profits and Losses; Distributions

 

8.1 Allocation of Profits and Losses.

 

(a) General Rule. After giving effect to the special allocations provided for in
Section 8.1(d) and Exhibit B, and except as otherwise provided in Section 8.1(b)
or (c), Profits and Losses for any taxable year shall be allocated among the
Members in such a manner that, as of the end of such taxable year and to the
fullest extent possible, the Capital Account balance of each Member shall equal
(i) the amount such Member would receive pursuant to the hypothetical
liquidating distribution described below, minus (ii) such Member’s share of
Company Minimum Gain and Holder Minimum Gain. The amount referenced in (i) above
shall be equal to the respective net amounts, positive or negative, that would
be distributed to such Member or for which such Member would be liable to the
Company under the Act, determined as if the Company were to (A) liquidate the
assets of the Company for an amount equal to their Book Value, (B) satisfy all
Company liabilities to the extent required by their terms (limited, with respect
to each “partnership nonrecourse liability” or “partner nonrecourse debt” within
the meaning of the Regulations, to the Book Value of the assets securing each
such liability), and (C) distribute the proceeds of liquidation pursuant to
Section 10.3.

 

 Page 14 of 34

 

 

(b) Qualified Income Offset. No Member shall be allocated Losses (or items of
loss or deduction) to the extent such allocation would create or increase a
deficit Adjusted Capital Account Balance while one or more Members has a
positive Adjusted Capital Account Balance; rather, such Losses (or items of loss
or deduction) shall be reallocated to the Members who have a positive Adjusted
Capital Account Balance (on a proportionate basis) until no Member has a
positive Adjusted Capital Account Balance. Further, in the event any Member
unexpectedly receives any adjustments, allocations, or distributions described
in Regulation §§ 1.704-1(b)(2)(ii)(d)(4), (5), or (6), Profits (or items of
Company income and gain) shall be specially allocated to such Member in an
amount and manner sufficient to eliminate, to the extent required by the
Regulations, the deficit in such Member’s Adjusted Capital Account Balance
created by such adjustments, allocations, or distributions as quickly as
possible. This Section 8.1(b) is intended to comply with the qualified income
offset provisions in § 1.704-1(b)(2)(ii)(d) of the Regulations and shall be
interpreted consistently therewith.

 

(c) Allocations Relating to the Last Fiscal Year(s). If, upon the liquidation of
the Company pursuant to Article 10, and after all other allocations provided for
in this Section 8.1 and Exhibit B have been tentatively made as if this Section
8.1(c) were not in this Agreement, a distribution to the Members pursuant to
Section 10.3(b) would be different from a distribution to the Members made in
accordance with their respective positive Capital Account balances as
contemplated by Regulations § 1.704-1(b)(2)(ii)(b)(2), then Profits (and items
thereof) and Losses (and items thereof) for the fiscal year in which the Company
dissolves and terminates pursuant to Article 10 shall be re-allocated among the
Members in a manner such that the Capital Account of each Member, immediately
after giving effect to such allocation, is, as nearly as possible, equal
(proportionately) to the amount of the distributions that would be made to such
Member pursuant to Section 10.3(b). The Board may, in its sole discretion, apply
the principles of this Section 8.1(c) to the fiscal year preceding the fiscal
year in which the Company dissolves and terminates (including through the
application of Section 761(c) of the Code) if delaying the application of the
principles in this Section 8.1(c) would likely result in a distribution pursuant
to Section 10.3(b) that is materially different from a distribution to the
Members made in accordance with their respective positive Capital Account
balances as contemplated by Regulations § 1.704-1(b)(2)(ii)(b)(2).

 

(d) Regulatory and Special Allocations. Section 8.1(a) notwithstanding, special
allocations of items of income, gain, loss and deduction shall be made in
accordance with the provisions of Exhibit B hereto.

 

(e) Tax Allocations. Except as provided in the following sentence, income, gain,
loss and deduction of the Company for tax purposes for any taxable year shall be
divided among the Members in the same proportions as they share Profits or
Losses, as the case may be, for such taxable year. The preceding sentence
notwithstanding, (i) in the event Section 704(c) of the Code is applicable to
any transaction generating any such income, gain, loss or deduction, the same
shall be divided among the Members in accordance with the provisions of such
Section 704(c) and the Regulations, in such manner as the Board in its sole and
absolute discretion shall determine, and (ii) in the event the Book Value of any
Company asset (as determined for calculating Profits and Losses) differs from
its adjusted basis for federal income tax purposes, allocations of income, gain,
loss and deduction for tax purposes with respect to such asset shall take into
account any variation between the adjusted basis of such asset for federal
income tax purposes and its Book Value in accordance with the provisions of the
same manner as under Section 704(c) of the Code and the Regulations, in such
matter as the Board in its sole and absolute discretion shall determine.

 

 Page 15 of 34

 

 

8.2 Distributions.

 

(a) Preferred Return. The Class A Units shall accrue the Preferred Return on the
Class A Unreturned Capital Contributions. Preferred Returns shall accrue from
the date of this Agreement. The Company shall endeavor to distribute the full
amount distributable pursuant to Section 8.2(b) quarterly commencing at the end
of the fifth (5th) fiscal quarter after the signing of this Agreement out of
funds legally available for distribution.

 

(b) Excess Cash Flow. From time to time, the Board may make a determination to
what extent, if any, there exists Excess Cash Flow. The amount of such Excess
Cash Flow, if any, shall be distributed to the Members only at such time or
times as the Board determines, and, when distributed, shall be distributed to
the Members in the following amounts and order of priority:

 

(1) First, one hundred percent (100%) of the Excess Cash Flow to the holders of
the Class A Units, pro rata according to the Class A Interests, until such time
as the amounts distributed pursuant to this Section 8.2(b)(1) are equal to the
Preferred Return;

 

(2) Second, one hundred percent (100%) of the Excess Cash Flow to the holders of
the Class A Units, pro rata according to the Class A Interests, until such
amounts distributed pursuant to this Section 8.2(b)(2) equals an amount
sufficient to reduce the cumulative Class A Unreturned Capital Contributions to
zero; and

 

(3) Thereafter, one hundred percent (100%) of the Excess Cash Flow to the
holders of the Class A Units, the Class B Units and the Class C Units, pro rata
based upon the aggregate Class A Units, Class B Units and Class C Units
outstanding; provided, however, that no amount shall be distributed in respect
of a Class C Unit, except in compliance with Section 8.2(g) hereof.

 

(c) Tax Distributions. Notwithstanding anything to the contrary in Section
8.2(b) or elsewhere in this Agreement, if the Board determines in good faith in
its discretion that such distributions are reasonably required to avoid phantom
income taxes to the Members, the Board may cause the Company to make
distributions to the Members to enable the Members to pay federal, state and
local income taxes attributable to their Units in amounts determined by the
Board in its discretion. Any distributions under this Section 8.2(c) shall be
treated as advances of the amounts distributable to the Members under Section
8.2(b)(3) and shall be made before distributions are made under Section
8.2(b)(2). Notwithstanding the foregoing, in the case of a tax distribution
hereunder to a Member which is attributable to a special allocation of items of
income and gain in accordance with Section 704(c) of the Code, a corresponding
distribution shall be made to all other Members so that such tax distribution
and such corresponding distributions are, in the aggregate, shared by the
Members in proportion to their relative interests in Excess Cash Flow as
described in Section 8.2(b).

 

 Page 16 of 34

 

 

(d) Distributions in Connection with Liquidation. Any other provision of this
Section 8.2 notwithstanding, assets of the Company available for distribution in
connection with the liquidation and dissolution of the Company shall be
distributed in accordance with the provisions of Article 10.

 

(e) Withholding. Any other provision of this Agreement notwithstanding, the
Company may withhold and pay over, or otherwise pay, any withholding or other
taxes payable by the Company (pursuant to the Code or any other provision of
United States federal, or state or local or non-U.S. law) with respect to such
Member or as a result of such Member’s participation in the Company, including
as a result of any distribution to such Member. If and to the extent that the
Company shall be required to withhold or pay any such withholding or other
taxes, such Member shall be deemed for all purposes of this Agreement to have
received a distribution from the Company as of the time such withholding or
other tax is required to be paid. To the extent that the aggregate of such
payments to a Member for any period exceeds the distributions that such member
would have received for such period but for such withholding, the Company shall
notify such Member as to the amount of such excess and such Member shall
promptly contribute to the Company, and shall indemnify the Company for, such
amount by wire transfer. A Member’s obligation to indemnify and make
contributions to the Company under this provision shall survive the Member
selling or otherwise disposing of its interest in the Company and the
termination, dissolution, liquidation or winding up of the Company. The Company
may pursue remedies against any Member, including instituting a lawsuit to
collect such indemnification and contribution with interest calculated at a rate
equal to the “prime rate” as published in The Wall Street Journal per annum (but
not in excess of the highest rate per annum permitted by law), compounded on the
last day of each fiscal quarter so long as such amount remains unpaid.

 

(f) Distributions In Kind. Except as otherwise provided in Article 10, subject
to compliance with applicable securities laws, distributions to the Members,
when made, may be made in cash or in securities or other non-cash property held
by the Company, or in any combination thereof, as determined by the Board in its
sole and absolute discretion. In the event of any distribution which consists of
or includes non-cash property, (i) the Board shall ascertain the Fair Market
Value of such property, (ii) the Capital Accounts of the Members shall be
charged or credited, as the case may be, as if such property had been sold at
such Fair Market Value, and (iii) the net gain or net loss realized thereby had
been allocated to and among the Members in accordance with Section 8.1. A
Member, regardless of the nature of the Member’s Capital Contribution, has no
right to demand or receive any distribution from the Company in any form other
than cash. Other than as provided in Section 10, distributions of property in
kind shall not be made to Members in a disproportionate manner as related to
other Members (i.e., no Member may be compelled to accept from the Company a
distribution of any asset in kind or in lieu of a proportionate distribution of
cash made to other Members).

 

 Page 17 of 34

 

 

(g) Profits Interests Distribution Limitation. Notwithstanding any other
provision of this Agreement to the contrary, no distribution will be made to any
Class C Member in respect of any Class C Unit pursuant to Section 8.2(b) unless
and until the Threshold Amount applicable to such Class C Unit has been
distributed in respect of all other Units which existed immediately prior to the
issuance of such Class C Unit, so that the amount distributable in respect of
such Class C Unit shall not exceed the maximum amount, if any, which may be
distributed thereon without causing such Class C Unit to fail to qualify as a
“profits interest” for U.S. federal income tax purposes. The initial Threshold
Amount shall be set forth in the award agreement executed in conjunction with
the issuance of such Class C Unit. Any amounts prohibited from distribution to a
Member pursuant to this Section 8.2(g) shall instead be distributed to the Class
A Members, Class B Members and any Class C Members for which the Threshold
Amount applicable to the Class C Units held by them has been satisfied in full
in accordance with their relative interests as described in Section 8.2(b).

 

(h) Limitations on Distributions. Notwithstanding anything in this Agreement to
the contrary, no distribution shall be made if it would render the Company
insolvent.

 

ARTICLE 9

 

Transfer of Units

 

9.1 Restrictions on Transfer.

 

(a) No Transfers. Except as otherwise provided in this Agreement, without the
prior written consent of the Board, no Member shall be entitled to sell,
exchange, mortgage, hypothecate, transfer, pledge, assign, donate, create a
security interest in or lien on, encumber, give, place in trust (voting or
other) or otherwise dispose of, including any involuntary transfer or transfer
by operation of law in bankruptcy or by way of execution, seizure or sale by
legal process (hereinafter, “Transfer”), his, her or its Units or any portion
thereof. No Member shall avoid the provisions of this Section 9.1(a) by making
one or more Transfers to one or more transferees permitted hereby and then
disposing of all or any portion of such Member’s interest in such transferee.
Any attempted Transfer other than in accordance with this Agreement shall be
null and void ab initio.

 

(b) Permitted Transfers. Notwithstanding the foregoing, the following Transfers
shall be permitted without the approval of the Board: (i) any Transfer by a
Member to a trust for his benefit or the benefit of his spouse or issue, or to a
family partnership (which may be a limited liability company), provided that the
Member (or the manager or trustee of such Member) remains in control of such
entity during his lifetime (or a re-Transfer of such Units by such trust or
entity back to the Member upon the revocation of any such trust or the
dissolution of any such entity, or pursuant to the laws of descent and
distribution, he is the trustee of such trust or has the power to remove and
replace the trustee, (ii) a Transfer by any Member to another Member, (iii) a
Transfer by any Member to an Affiliate of such Member, (iv) a Transfer in order
for a Member to remain in compliance with applicable law, and (v) a Transfer by
a Member pursuant to Sections 9.7, 9.8 and 9.10 (each, a “Permitted Transfer”
and the transferee in such Permitted Transfer, a “Permitted Transferee”),
provided that in connection with any Permitted Transfer pursuant to clauses (i)
- (iv), such Permitted Transfer complies with Section 9.1(c). Any Transfer of a
Unit shall be made only in compliance with all applicable securities laws and
the Company may require the transferor to obtain and deliver to the Company an
opinion of counsel (reasonably acceptable, as to both the opinion and the
counsel, to the Company) that such proposed Transfer so complies.

 

 Page 18 of 34

 

 

(c) Conditions to Permitted Transfers. Notwithstanding Section 9.1(b), a
Transfer will not be treated as a Permitted Transfer unless and until the
following conditions are satisfied:

 

(i) The transferor and transferee shall execute and deliver to the Company such
documents and instruments of conveyance as may be necessary or appropriate in
the reasonable opinion of the Board to effect such Transfer and to confirm the
agreement of the transferee to be bound by the provisions of this Agreement. In
all cases, the Company will be reimbursed by the transferor and transferee for
all costs and expenses that it reasonably incurs in connection with such
Transfer.

 

(ii) The transferor and transferee will furnish the Company with the
transferee’s taxpayer identification number, and any other information necessary
to permit the Company to file all required federal and state tax returns and
other legally required information statements or returns. Without limiting the
generality of the foregoing, the Company will not be required to make any
distribution otherwise provided for in this Agreement with respect to any
transferred Units until it has received such information.

 

(iii) Either (x) such Units will be registered under the Securities Act of 1933,
as amended, and any applicable state securities laws, or (y) the Transfer will
be exempt from all applicable registration requirements and will not violate any
applicable laws regulating the transfer of securities.

 

(iv) The transferor may grant to any transferee of Units pursuant to a Permitted
Transfer, the right to become a substitute Member, with respect to the Units
transferred; provided, however, that no transferee shall be admitted as a
substitute Member unless and until the admission of such transferee as a
substitute Member is approved by the Board, in its sole and absolute discretion.

 

(v) All transferees hereunder shall be bound by the terms of this Agreement in
the same manner as the transferors, and any Units so Transferred shall continue
to be subject to the restrictions, liabilities and benefits associated
therewith.

 

9.2 Right of First Offer.

 

Prior to any Transfer by a Member (the “Transferring Member”) of all or any
portion of its Units (the “Offered Units”) other than to a Permitted Transferee
of such Member under Section 9.1(b)(i) through (iv), such Transferring Member
must first comply with the provisions of this Section 9.2:

 

(a) Offer. The Transferring Member shall first deliver to the Class A Members
(the “Eligible Members”) a written notice (the “Offer Notice”) that sets forth
the Units represented by the Subject Interest, the amount per Unit that the
Transferring Member proposes to be paid for the Offered Units, the manner of
payment and the material terms of such sale.

 

 Page 19 of 34

 

 

(b) Member Election. The Eligible Members may elect to purchase all or any
portion of the Offered Units up to such Eligible Member’s Proportional Share of
the Offered Units at the price and on the other terms set forth in the Offer
Notice, by delivering written notice of such election to the Transferring Member
and the Company within fifteen (15) days of delivery of the Offer Notice.

 

(c) Company Election. If the Eligible Members do not elect to purchase all of
the Offered Units, then the Company may elect to purchase at the price and on
the other terms set forth in the Offer Notice, the remaining Offered Units by
delivering written notice of such election to the Transferring Member within
twenty-five (25) days after delivery of the Offer Notice. Any Offered Units not
elected to be purchased by the end of such 25-day period shall during the
immediately following 5-day period be reoffered in writing by the Transferring
Member to the Eligible Members who have elected to purchase their Proportional
Share of the Offered Units and the Class B Member(s) (at such time the Class B
Member shall also be considered an Eligible Member), such Eligible Members shall
have the right and option within said 5-day period to elect to acquire such
additional Offered Units pro rata in accordance with their respective
Proportional Share (or in such other proportions as they unanimously may agree).

 

(d) Closing. If the Company and/or the Eligible Members have elected to purchase
all of the Offered Units from the Transferring Member, such purchase shall be
consummated at the offices of the Company within thirty (30) days after the date
of the termination of the Eligible Members’ options to purchase as provided in
Section 9.2(c). At such closing, the Company and/or the Eligible Members that
have elected to purchase such Offered Units shall pay by check or wire transfer,
against delivery of the Offered Units being purchased, the Transferring Member
shall deliver the Offered Units so purchased (and any certificate representing
such Offered Units), together with powers therefore, and the Company shall
update the books and records of the Company to reflect such Transfer.

 

(e) No Election. If the Company and/or the Eligible Members do not elect, in the
aggregate, to purchase all of the Offered Units from the Transferring Member,
all elections to purchase such Offered Units shall be null and void, and the
Transferring Member shall have the right, within ninety (90) days following the
Authorization Date, to Transfer all, but not less than all, of the Offered Units
to the potential transferee(s) specified in the Offer Notice at a price not less
than the price per Unit specified in the Offer Notice and on other terms no more
favorable to the potential transferee(s) than those specified in the Offer
Notice, whereupon such transfer shall take and hold the Offered Units subject to
this Agreement and to all of the obligations and restrictions of the
Transferring Member from whom such Offered Units were acquired and shall observe
and comply with this Agreement and all such obligations and restrictions;
provided, however, that such transferree shall not become a substituted Member
unless the requirements of this Agreement are met. Any such Transfer of the
Offered Units must be effected within ninety (90) days after the date of the
termination of the Eligible Members’ options to purchase as provided in Section
9.2(c). If no such Transfer is effected within such ninety (90) day period, or
if the identity of the transferee(s) or the terms of transfer are change in any
material ways from those set forth in the Offer Notice, then any subsequent
proposed Transfer of all or any part of such Offered Units shall once again be
subject to the provisions of this Section 9.2.

 

 Page 20 of 34

 

 

(f) The provisions of this Section 9.2 shall not apply to a Transfer made
pursuant to a Tag Along Sale (Section 9.8), or a Drag Along Sale (Section 9.9).

 

9.3 Status of Third-Party Transferee. Notwithstanding any other provision of
this Agreement, no third-party transferee of a Unit, including a transferee in
connection with a Permitted Transfer, shall acquire the status of a substituted
Member of the Company under this Agreement, the Delaware Act or other applicable
law, unless (a) the requirements of Section 9.1 hereof are met, (b) the
third-party transferee executes an instrument satisfactory to the Board
accepting and adopting the terms and provisions of this Agreement in full, and
(c) the third-party transferee pays all fees and expenses associated with the
transfer and such substitution as the Board may deem reasonable and appropriate.
Until such third-party transferee is duly admitted as a substitute Member in
accordance with this Section 9.3, such person shall have solely the rights of an
Economic Interest Owner.

 

9.4 [Intentionally omitted]

 

9.5 Time of Transfer. Except as may otherwise be agreed to by the parties to any
Transfer under Section 9.8 or 9.9, any Transfer of a Unit permitted under this
Article 9 shall be effective as of midnight of the last day of the calendar
month in which it is made, or, at the election of the Board, as of 12:01 A.M.
the day following the date of the Transfer (the “Effective Transfer Date”).

 

9.6 Distributions and Allocations in Respect of Transferred Unit. If any Unit is
Transferred during any accounting period in compliance with the provisions of
this Article 9, Profits, Losses, each item thereof and all other items
attributable to such Unit for such period shall be divided and allocated between
the transferor and the transferee by taking into account their varying interests
during the period in accordance with Article 8 hereof and Code Section 706(d),
using the Effective Transfer Date as the date upon which the change in ownership
of the Unit occurred, and using any conventions permitted by the Code or the
Regulations and selected by the Board. All distributions on or before the
Effective Transfer Date shall be made to the transferor and all distributions
thereafter shall be made to the transferee. Neither the Company, the Board or
any Member shall incur any liability for making allocations and distributions in
accordance with the provisions of this Section 9.6, whether or not any of them
has knowledge of any Transfer of ownership of any Unit.

 

9.7 Withdrawal; Death, Dissolution.

 

(a) No Withdrawal of Member. Other than as set forth in Section 9.7(c), no
Member shall be entitled to withdraw or resign as a Member prior to the
dissolution and winding up of the Company pursuant to Article 10 of this
Agreement without the prior written consent of the Board, and which consent may
be withheld in the sole discretion of the Board, except in connection with a
transfer of all of such Member’s Units in the Company in compliance with the
terms and conditions of this Agreement or as otherwise expressly set forth in
this Agreement. Prior to termination and dissolution of the Company, the Company
shall not be obligated to repurchase a Member’s Units, nor shall any Member be
entitled to receive any other payment or distribution in connection with his,
her or its withdrawal from the Company. Upon a Transfer of all of a Member’s
Units in a Transfer permitted by this Agreement, such Member shall cease to be a
Member. Notwithstanding that payment on account of a withdrawal may be made
after the effective time of such withdrawal, any completely withdrawing Member
will not be considered a Member for any purpose after the effective time of such
complete withdrawal, and, in the case of a partial withdrawal, such Member’s
Capital Account (and corresponding voting and other rights) shall be reduced for
all other purposes hereunder upon the effective time of such partial withdrawal.

 

 Page 21 of 34

 

 

(b) Death, Dissolution, Adjudication of Incompetency. Following the death,
dissolution or adjudication of incompetency of a Member, the
successor-in-interest or legal representative of such Member shall not be
substituted as a Member except upon compliance with the terms and conditions of
Section 9.2.

 

(c) Resignation of Initial Member. Notwithstanding anything to the contrary
contained herein, the execution of this Agreement by the Initial Member
constitutes the Initial Member’s resignation and withdrawal as a Member. With
effect from the date of this Agreement, the Initial Member has no further right,
interest or obligation of any kind whatsoever as a member of the Company. An
amount equal to the Capital Account of the Initial Member shall be distributed
to the Initial Member on the date of this Agreement and shall constitute
satisfaction in full of all rights of the Initial Member as such.

 

9.8 Tag-Along Rights.

 

(a) Exercise of Tag-Along Rights. If one or more Members holding Class A Units
and/or Class B Units (the “Seller”) proposes to Transfer Units representing more
than 50% of the Units to any Person other than to the Seller’s Permitted
Transferee (such Person, the “Buyer”; such Transfer, the “Tag-Along Sale”),
then, not less than 45 days prior to any Tag-Along Sale, the Seller shall
provide to each other Member holding Class A Units and/or Class B Units (each, a
“Tag-Along Member”) a notice (a “Tag-Along Notice”) specifying in reasonable
detail (i) the Units to be Transferred to the Buyer (the “Tag-Along Triggering
Interest”), (ii) the purchase price (including an estimate, in the Seller’s
reasonable judgment, of the fair market value of any non-cash consideration) and
form of consideration (including any potential purchase price adjustments) to be
paid by the Buyer (the “Tag-Along Purchase Price”), (iii) the closing date of
the Tag-Along Sale, (iv) the identity and address of the Buyer (and, to the
extent material, the direct and indirect beneficial owners of such Buyer), and
(v) all other relevant information as to such proposed transaction as may be
reasonably necessary for each Tag-Along Member to determine whether or not to
participate in the Tag-Along Sale.

 

 Page 22 of 34

 

 

(b) Each Tag-Along Member shall have the right to participate in the Tag-Along
Sale on the terms and conditions set forth in such Tag-Along Notice by providing
written notice (the “Acceptance Notice”) to the Seller made prior to the 30th
day after the day such Tag-Along Notice is delivered to such Tag-Along Member
(the “Expiration Date”) up to such Tag-Along Member’s Maximum Pro Rata Portion,
calculated as follows:

 

(i) First, the Equity Value of the Company shall be determined. The “Equity
Value” of the Company shall be an amount equal to the aggregate amount that
would have to be distributed pursuant to Section 8.2 to result in a distribution
to the Seller, solely with respect to the Tag-Along Triggering Interest (and not
with respect to any other Units of Seller that do not comprise the Tag-Along
Triggering Interest), equal to the Tag-Along Purchase Price.

 

(ii) Second, the Sale Portion shall be determined. “Sale Portion” shall be an
amount equal to (A) the Tag-Along Purchase Price divided by (B) the amount that
would have been distributed to the Seller (with respect to all of the Seller’s
Units) if an amount equal to the Equity Value of the Company was distributed
pursuant to Section 8.2.

 

(iii) Third, the Maximum Pro Rata Portion for such Tag-Along Member shall be
determined. “Maximum Pro Rata Portion” for such Tag-Along Member shall be a
portion of such Tag-Along Member’s Units equal to (A) the Sale Portion of such
Tag-Along Member’s Class A Units and (B) the Sale Portion of such Tag-Along
Member’s Class B Units.

 

(c) To the extent any Tag-Along Member delivers an Acceptance Notice to the
Seller on or before the Expiration Date, the Seller shall cause the Buyer to
purchase from such Tag-Along Member a portion of such Tag-Along Member’s Units
equal to the lesser of (i) such Tag-Along Member’s Maximum Pro Rata Portion and
(ii) the number of Units set forth in such Tag-Along Member’s Acceptance Notice
(such lesser amount, the “Tag-Along Interest”). Such purchase from such
Tag-Along Member shall be at a purchase price equal to the portion of the Equity
Value that would have been distributed to such Tag-Along Member, solely with
respect to its Tag-Along Interest, had the entire Equity Value been distributed
pursuant to Section 8.2. At the time of consummation of the Tag-Along Sale, the
Seller shall cause the Buyer to pay directly to each such Tag-Along Member that
portion of the sale proceeds to which such Tag-Along Member is entitled by
reason of its participation in the Tag-Along Sale.

 

(d) Any Tag-Along Member which has exercised its right to participate in the
Tag-Along Sale shall deliver to the Buyer (or to the Seller for delivery to the
Buyer) one or more instruments or certificates, properly endorsed for Transfer,
free and clear of all liens whatsoever, representing the Tag-Along Interests to
be Transferred in the Tag-Along Sale. The Transfer by each Seller shall be on
the same date and on terms and conditions as set forth in the Tag-Along Notice
and at least as favorable to such Tag-Along Member as the terms and conditions
of the Seller. The Seller shall take all actions which the Seller deems
reasonably necessary or desirable to consummate such transaction, including (i)
entering into agreements with third parties which may include representations,
indemnities, holdbacks and escrows; provided, that such agreements are on terms
substantially identical or more favorable to such Tag-Along Member than those
agreed to by the Seller; provided, further, that no Tag-Along Member shall be
liable in respect of any indemnification obligation pursuant to any Tag-Along
Sale in excess of the total consideration (net of broker fees and other selling
expenses) paid to such Tag-Along Member in such Tag-Along Sale; and (ii)
obtaining all consents and approvals reasonably necessary or desirable to
consummate such transaction. Each of the Tag-Along Members and the Seller shall
pay its pro rata share (based upon the portion of the proceeds from the
Tag-Along Sale to which each is entitled) of any reasonable transaction costs
associated with the sale other than the legal expenses and selling commissions
of the other participants in the Tag-Along Sale.

 

 Page 23 of 34

 

 

(e) If the Seller does not receive any Acceptance Notices from the Tag-Along
Members prior to the Expiration Date, the Seller shall have 90 days after the
Expiration Date to consummate the proposed transaction identified in the
Tag-Along Notice at the price and on terms that are not more favorable to the
Seller than those set forth in the Tag-Along Notice. If, at the end of such
90-day period, the Seller has not consummated the proposed transaction, the
Seller shall again be obligated to comply with the provisions of this Section
9.8 with respect to the proposed Transfer.

 

9.9 Drag-Along Rights.

 

(a) Drag-Along Notice. At any time after the fifth (5th) anniversary of the date
hereof, if Members holding a Majority of the Class A Units (the “Dragging
Member”) intend to Transfer Units to one or more Persons who are not Affiliates
or Members representing 100% of all Units owned as of the date, the Dragging
Member shall notify all of the other Members (and all other transferees or other
holders of Units that are not Members, together with the Members, the “Subject
Parties”) in writing (the “Drag-Along Notice”) of such intended Transfer (the
“Drag-Along Sale”), and the exercise of its rights hereunder no more than ten
(10) days after the execution and delivery by all of the parties thereto of the
definitive agreement entered into with respect to the Drag-Along Sale, and in
any event no later than fifteen (15) days prior to the proposed date for the
consummation of such Drag-Along Sale, which notice will contain a summary of all
of the material terms, including, without limitation, the name and address of
the prospective transferee(s), the purchase price and other terms and conditions
of payment (or the basis for determining the purchase price and other terms and
conditions), a copy of any form of agreement proposed to be executed in
connection therewith, and the planned date on or about which such Transfer is to
be consummated. The Drag-Along Notice also shall contain a demand from the
Dragging Member that each of the Subject Parties shall sell, pursuant to the
same terms and conditions as are or will be applicable to the Dragging Member,
100% of such Subject Party’s Units. Any escrow or holdbacks required in
connection with any such transaction shall be funded by the Dragging Member and
the Subject Parties on a pro rata basis based upon their respective ownership
percentages and upon the same terms and conditions.

 

(b) Sale of Units. On the date of the closing of the Transfer described in the
Drag-Along Notice, the Dragging Member shall cause to be purchased the Subject
Parties’ Units, along with the Units of the Dragging Member as provided for in
Section 9.9(a) hereof. On the same date, the Subject Parties shall deliver such
executed certificates, if applicable, or other documentation to the Dragging
Member at such place as shall reasonably designate, in each case consistent with
the certificates and documentation being delivered by the Dragging Member, and
shall cause the purchase price to be paid to the Subject Parties in the amounts
and proportions that such purchase price would have been delivered to the
Members pursuant to Section 10.3.

 

 Page 24 of 34

 

 

(c) Closing of Sale. Any Transfer by a Subject Party pursuant to this Section
9.9 will be on the same terms and conditions, and for the same form of
consideration (and portion of the purchase price equal to the amount such Unit
Holder would receive for each such Unit pursuant to Section 10.3 upon a
hypothetical liquidation of the Company as of the closing date on which the
proposed sale of Units occurs, assuming that the Liquidation Proceeds to be paid
out in such hypothetical liquidation is the aggregate value of the proposed
purchase price of all Units to be sold), as the Transfer by the Dragging Member
which is the subject matter of the Drag-Along Notice. The closing of all
Transfers by the Subject Parties pursuant to this Section 9.9 will occur
simultaneous with the closing of the Transfer of the Dragging Member’s Units.

 

(d) The Dragging Member shall have 180 days following the date of the Drag-Along
Notice in which to consummate the Drag-along Sale, on the terms set forth in the
Drag-Along Notice. If at the end of such period the Dragging Member has not
completed the Drag-along Sale, the Dragging Member may not then exercise its
rights under this Section 9.9 without again fully complying with the provisions
of this Section 9.9.

 

9.10 Additional Provisions for Tag-Along and Drag-Along Sales. The following
provisions shall apply in the event of a Tag-Along Sale or a Drag-Along Sale:

 

(a) General Provisions. Subject to the limitations of Section 9.10, in the event
of a Tag-Along Sale, all of the participating Tag-Along Members and, in the
event of a Drag-Along Sale, all of the Subject Parties, shall (i) take such
actions as may be reasonably requested by the Seller or Dragging Member in
connection with consummating the Tag-Along Sale or the Drag-Along Sale, as the
case may be, (ii) vote in favor of, consent to and raise no objections against
the Tag-Along Sale or the Drag-Along Sale, as the case may be, or the process
pursuant to which the Tag-Along Sale or the Drag-Along Sale, as the case may be,
was arranged, (iii) waive any dissenter’s, appraisal and other similar rights,
(iv) if the Tag-Along Sale or the Drag-Along Sale, as the case may be, is
structured as a merger or a sale of Units, agree to sell such Member’s Units at
the price and on the terms and conditions of the Tag-Along Sale or the
Drag-Along Sale, as the case may be, (v) execute and deliver such documents as
may be reasonably requested by the Seller or the Dragging Member in connection
with any Tag-Along Sale or the Drag-Along Sale, as the case may be, including,
without limitation, written consents of Members, proxies, letters of
transmittal, purchase agreements and Unit Transfer powers, in each case
consistent with the certificates and documentation being delivered by the Seller
or the Dragging Member, as the case may be, provided that each of the
participating Tag-Along Members or the Subject Parties, as applicable, shall be
required to make several (and not joint and several) representations and
warranties only as to ownership, authorization, no liens and encumbrances and
non-contravention (vi) indemnify the transferee(s) upon the same terms as are
applicable to the Seller or the Dragging Member, as the case may be, but only so
long as all indemnification obligations made to any party (including any seller
representative, if any) are several, not joint and several, in proportion to the
consideration paid to each and the maximum indemnification obligation of any
Tag-Along Member or other Subject Party shall not exceed the amount of the cash
proceeds actually received by such Person in such Tag-Along Sale or Drag-Along
Sale, and (vii) at the closing of such Tag-Along Sale or the Drag-Along Sale, as
the case may be, the participating Tag-Along Members or other Subject Parties
shall deliver certificates for all Units to be sold, exchanged or otherwise
Transferred by such Persons, duly endorsed for Transfer or termination, to the
purchaser against delivery of the appropriate purchase price. Notwithstanding
anything to the contrary contained in this Section 9.10, if the Seller or the
Dragging Member agrees to escrow any amount of proceeds resulting from a
Tag-Along Sale or the Drag-Along Sale, as the case may be, or to accept
indebtedness or other securities, then each Tag-Along Member or Subject Party
shall be required to escrow a pro rata amount of its proceeds from such
Tag-Along Sale or the Drag-Along Sale, as the case may be, or accept such
indebtedness or other securities on the same terms as are applicable to the
Seller or the Dragging Member. If the Seller or the Dragging Member is given an
option as to the form and amount of consideration to be received, then, in the
event of a Tag-Along Sale, all of the participating Tag-Along Members and, in
the event of a Drag-Along Sale, all of the Subject Parties, shall be given the
same option. Further, and notwithstanding anything to the contrary contained in
this Section 9.10 no Class B Member shall be obligated to provide
non-competition covenants in any Tag-Along Sale or Drag-Along Sale.

 

 Page 25 of 34

 

 

(b) Costs of Tag-Along Sale or Drag-Along Sale. In connection with any Tag-Along
Sale or Drag-Along Sale, the Seller or the Dragging Member, as the case may be,
may, or may cause the Company or the Subsidiaries, to hire legal counsel and
other professional advisors as it deems necessary or desirable to effectuate the
contemplated transaction on behalf of the Seller or the Dragging Member, as the
case may be, and all participating Tag-Along Members or Subject Parties. The
Seller or the Dragging Member, as the case may be, and all Tag-Along Members or
other Subject Parties participating in such Tag-Along Sale or Drag-Along Sale,
as the case may be, shall bear their pro rata share (based upon the
consideration received) of the reasonable costs of such Tag-Along Sale or
Drag-Along Sale to the extent such costs are not otherwise paid by the Company
or the acquiring Person; provided, however, in the event of a Drag-Along Sale,
no Subject Party shall be liable for such cost in excess of the proceeds
received by such Subject Party; provided further, however, in the event of a
Drag-Along Sale, no Subject Party shall be obligated to make any out-of-pocket
expenditure prior to the consummation of the Drag-Along Sale. Costs incurred by
any Tag-Along Member or Subject Party on his, her or its own behalf (other than
the costs of the professional advisors hired by the Seller or the Dragging
Member, as the case may be, for the benefit of such Seller or the Dragging
Member and all other participating Members and Subject Parties) will not be
considered costs of a Tag-Along Sale or Drag-Along Sale and shall be paid solely
by such Tag-Along Member or Subject Party, as applicable. In connection with a
Drag-Along Sale, the Subject Parties may retain, and the Company will pay the
reasonable fees and expenses of, a single legal counsel (and such local counsel
as may be appropriate) to represent the Subject Parties in connection with any
proposed Drag-Along Sale (whether or not consummated).

 

(c) Miscellaneous. In connection with any Tag-Along Sale or Drag-Along Sale, all
Tag-Along Members or Subject Parties shall enter into such agreements as are
reasonably required by the purchaser of the Seller’s or the Dragging Member’s
Units, as the case may be, provided that the terms of such agreements are
materially the same as are required of and entered into by the Seller or the
Dragging Member, as the case may be, in connection with the same transaction.
Notwithstanding anything to the contrary in this Agreement, the Tag-Along
Members and the Drag-Along Members (including Members holding Class B Units)
shall not be required to become subject to any non-competition covenants in
connection with the Drag-Along Sale or Tag-Along Sale, as the case may be.

 

(d) Attorneys-in-Fact. With respect to a Drag-Along Sale only, in the event that
any Subject Party shall fail at any time to vote or act by written consent with
respect to any Units or otherwise fails to take all actions to effectuate the
Drag-Along Sale, as agreed by such Subject Party in this Agreement, such Subject
Party hereby grants to and appoints the Dragging Member or such other parties as
the Board may from to time appoint (the “Attorneys-in-Fact”), as such Subject
Party’s proxy and attorney-in-fact, for and in the name, place and stead of such
Member, to vote or act by written consent or effectuate any actions with respect
to such Units and to grant a consent, proxy or approval in respect of such
Units, in each case in such manner and to the extent as is necessary or
desirable to vote such Units or otherwise effectuate the Drag-Along Sale as
agreed to by such Subject Party.

 

 Page 26 of 34

 

 

ARTICLE 10

 

Dissolution, Winding Up and Liquidation

 

10.1 Causes of Dissolution. The Company shall not be dissolved by the admission
of additional Members or Substituted Members. Except as otherwise set forth in
this Article 10, the Company is intended to have a perpetual existence. An Event
of Withdrawal shall not cause dissolution of the Company and the Company shall
continue in existence subject to the terms and conditions of this Agreement. The
Company shall be dissolved, its assets disposed of, and its affairs shall be
wound up upon the first to occur of the following: (i) the agreement of a
Majority-in-Interest of the holders of Class A Units and a Majority-in-Interest
of the holders of Class B Units, voting as separate classes; (ii) the entry of a
decree of judicial dissolution of the Company under the Act; or (iii) any other
event which causes a dissolution of the Company because the Act mandates
dissolution upon the occurrence of such other event, notwithstanding any
agreement among the Members to the contrary.

 

10.2 Winding Up and Liquidation. Upon the dissolution of the Company, the
Company shall continue solely for the purpose of winding up its affairs in an
orderly manner, liquidating its assets and satisfying the claims of its
creditors. The Manager or, if there is no Manager, one or more Persons appointed
by a Majority-in-Interest of the Voting Units who agree to undertake the
obligations of this Article 10 (collectively, the “Liquidating Person”) shall
proceed diligently to wind up the affairs of the Company and make final
distributions as provided in this Article 10. The costs of liquidation shall be
borne as a Company expense. Until final distribution, the Liquidating Person
shall continue to operate the Company’s properties with all of the power and
authority of the Board. A reasonable time shall be allowed for the orderly
liquidation of the assets of the Company and the discharge of its liabilities to
creditors so as to minimize any losses attendant upon a liquidation.

 

10.3 Liquidation Procedure. The steps to be accomplished by the Liquidating
Person are as follows:

 

(a) Discharge of Debts, Liabilities and Obligations. The Liquidating Person
shall first pay, satisfy or discharge from Company funds all of the debts,
liabilities and obligations of the Company, including debts or liabilities to
Members who are creditors of the Company, and all expenses of the Company
incurred in liquidation, or shall otherwise make adequate provision for payment
and discharge of the Company’s debts, liabilities and obligations in accordance
with applicable law (including the establishment of reserves for contingent
liabilities in such amount and for such term as the Liquidating Person may
reasonably determine).

 

 Page 27 of 34

 

 

(b) Distribution of Liquidation Proceeds. The Liquidating Person shall
distribute all of the Company’s assets, if any, remaining after complying with
Section 10.3(a) (collectively, the “Liquidation Proceeds”) to the Members in
accordance with the order and priorities set forth in Section 8.2(b).

 

(c) Adjustment to Capital Accounts. It is intended that the distributions set
forth in Section 10.3(b) comply with the intention of Regulations §
1.704-1(b)(2)(ii)(b)(2) that liquidating distributions be made in accordance
with positive Capital Accounts. However, if the balances in the Capital Accounts
do not result in such requirement being satisfied, no change in the amounts of
distributions pursuant to Section 10.3(b) shall be made, but rather, Profits
(and items thereof) and Losses (and items thereof) will be allocated among the
Members in accordance with Section 8.1(c) so as to cause the balances in the
Capital Accounts to be in the amounts necessary so that, to the extent possible,
such result is achieved.

 

(d) Profits Interest Distribution Limitation. Notwithstanding any other
provision of this Agreement to the contrary, no distribution will be made to any
Class C Member in respect of any Class C Unit pursuant to Section 8.2(b) or
Section 10.3(b) unless and until the Threshold Amount applicable to such Class C
Unit has been distributed in respect of all other Units which existed
immediately prior to the issuance of such Class C Unit, so that the amount
distributable in respect of such Class C Unit shall not exceed the maximum
amount, if any, which may be distributed thereon without causing such Class C
Unit to fail to qualify as a “profits interest” for U.S. federal income tax
purposes. Any amounts prohibited from distribution to a Member pursuant to this
Section 10.3(d) shall instead be distributed to the Class A Members, Class B
Members and Class C Members for which the Threshold Amount applicable to the
Class C Units held by them has been satisfied in full in accordance with their
relative interests as described in Section 8.2(b) or Section 10.3(b).

 

10.4 Final Accounting. As promptly as possible after liquidation, the
Liquidating Person shall cause to be prepared and furnished to the Members a
proper accounting of the assets and liabilities of the Company as at the date of
dissolution and as at the date of the completed liquidation.

 

10.5 Distributions In Kind. If any non-cash property is to be distributed
in-kind, the Liquidating Person shall ascertain the Fair Market Value of such
property, and the Capital Accounts of the Members shall be charged or credited,
as the case may be, as if such property had been sold at such Fair Market Value
and the net gain or net loss realized thereby had been allocated to and among
the Members in accordance with Article 8.

 

10.6 Return of Contributions. The Members shall look solely to the assets of the
Company for the return of their Capital Contributions. If the assets of the
Company remaining after the payment or discharge of the debts and liabilities of
the Company are insufficient to return to the Members their Capital
Contributions, they shall have no recourse against any other Member, the Board,
the Manager, any officer, or the Liquidating Person for that purpose.

 

10.7 No Deficit Restoration by Members. No Member shall be required to
contribute capital to the Company to restore a deficit balance in such Member’s
Capital Account upon liquidation or otherwise.

 

 Page 28 of 34

 

 

10.8 Cancellation of Certificate. On completion of the distribution of the
Company’s

 

assets as provided herein, the Company is terminated (and the Company shall not
be terminated prior to such time), and the Board (or such other Person or
Persons as the Act may require or permit) shall file a certificate of
cancellation with the Secretary of State of Delaware, cancel any other filings
made pursuant to this Agreement that are or should be canceled and take such
other actions as may be necessary to terminate the Company. The Company shall be
deemed to continue in existence for all purposes of this Agreement until it is
terminated pursuant to this Section 10.8.

 

ARTICLE 11

 

Representations and Warranties of Members

 

11.1 Investment Matters. Each Member hereby warrants and represents to the
Company and to each other Member that (i) such Member is acquiring his, her or
its Units solely for investment and not with a view to the distribution or
resale thereof or to divide his or its participation with others, (ii) such
Member is acquiring his, her or its Units with his, her or its own funds and for
his, her or its own account and not on behalf of any other Person, (iii) neither
such Member nor any other Person acting on his, her or its behalf has paid any
commission or other compensation to any Person in connection with such Member’s
acquisition of his, her or its Units, and (iv) such Member acknowledges that
none of the Units has been registered or qualified under the Securities Act or
any applicable state securities laws, and, in addition to the other restrictions
on Transfer contained in this Agreement, the Units may not be sold, transferred
or otherwise disposed of in whole or in part unless a registration statement
under the Securities Act with respect to such Units and qualification in
accordance with all applicable state securities laws has become effective, or
unless such Member establishes to the satisfaction of the Company that an
exemption from such registration and qualification is available.

 

11.2 Authorization; No Conflicts; Due Execution and Delivery. Each Person now or
hereafter becoming a party to this Agreement hereby represents and warrants to
the Company and each other party hereto that such Person is duly authorized to
execute, deliver and perform this Agreement, and such execution, delivery and
performance will not breach, conflict with, give rise to a default under, or
violate any law, rule, regulation or order applicable to such Person or by which
such Person is bound, nor any material contract or agreement to which such
Person is a party or by which such Person is bound. Each Person executing or
delivering this Agreement in a representative capacity on behalf of another
Person represents and warrants to the Company and each party hereto that such
representative is duly authorized to do so.

 

ARTICLE 12

 

Miscellaneous Provisions

 

12.1 Notices. Any notice or communication required or permitted to be given by
any provision of this Agreement shall be deemed to have been given and received
for all purposes when delivered personally or by electronic mail or facsimile to
the party to whom the same is directed or when mailed or sent by overnight
delivery service, charges prepaid, addressed (either physical or electronic
mail) to the party to whom the same is directed at the address set forth in this
Agreement, or such other address as to which the Company has received written
notice from time to time.

 

 Page 29 of 34

 

 

12.2 Books of Accounts and Records; Accounting. Proper and complete records and
books of account of the Company’s business shall be kept or shall be caused to
be kept by the Board, in which shall be entered fully and accurately all
transactions and other matters relating to the Company’s business in the detail
and completeness customary and usual for businesses of the type engaged in by
the Company, including all books and records necessary to provide any
information, lists and copies of documents required to be provided pursuant to
applicable laws, financial statements, accounting records, tax returns, a
current register of address of the Members and the Board, a copy of this
Agreement and all amendments thereto, a copy of the Certificate of Formation and
all amendments thereto, minutes of meetings of the Members and minutes of
meetings of the Board. The books and records shall at all times be maintained at
the principal executive offices of the Company or at such other place, within or
without the State of Delaware, as the Board shall reasonably from time to time
determine. All books and records of the Company required to be maintained under
this Section 12.2 and any other information described in Section 18-305(a) of
the Act shall be made available upon reasonable demand by any Member for any
purpose reasonably related to such Member’s Units, during ordinary business
hours, for inspection and copying at the expense of such Member. The Company’s
books shall be kept on the basis of the accounting method of the Company for
federal income tax purposes, as selected by the Board. The fiscal year of the
Company shall be the calendar year.

 

12.3 Financial Reports.

 

(a) The Company shall cause (i) a quarterly report to be sent to each of the
Members within a commercially reasonable period after the end of each month, but
not later than fifty (50) days after the end of the related quarter, and (ii)
annual audited financial statements to be sent to each of the Members not later
than one hundred five (105) days after the close of the fiscal year.

 

(b) The Company will furnish or will cause to be furnished to each Member (i)
within ninety (90) days after the end of each fiscal year (the “Schedule K-1
Deadline”), an Internal Revenue Service Schedule K-1 with respect to such Member
containing, among other things, a statement of changes in such Member’s equity
and Capital Account balance for such fiscal year, and (ii) within 15 days after
receipt thereof, any notice of audit from the Internal Revenue Service. In the
event that such Schedule K-1s cannot be provided by the Schedule K-1 Deadline,
the Company will instead deliver to each Member an estimate of the annual tax
information for the applicable taxable year, including an estimated Internal
Revenue Service Schedule K-1.

 

12.4 Bank Accounts. The Manager shall maintain the funds of the Company and its
Subsidiaries in one or more separate bank accounts in the name of the Company or
its Subsidiaries, as applicable, and shall not permit the funds of the Company
or a Subsidiary to be commingled in any fashion with the funds of any other
Person.

 

12.5 Governing Law; Company Counsel. The Company, this Agreement and the rights
of the Members hereunder shall be governed by the laws of the State of Delaware
without regard to its rules concerning conflicts of laws. Each Member
acknowledges and agrees that LLP is acting as counsel solely to the Company in
connection with the organization of the Company and the preparation of this
Agreement and as such does not represent or owe any duty to any Member or to the
Members as a group in connection with such engagement.

 

 Page 30 of 34

 

 

12.6 Waiver of Action for Partition. Each Member irrevocably waives any right
that it may have to maintain any action for partition with respect to the
property of the Company.

 

12.7 Amendments. Except as provided in Section 4.1 and Section 4.3(b) and except
for any amendment to reflect the issuance of New Securities (which may be
effected by approval of the Board), this Agreement may be amended only by a
Majority-in-Interest of the Class A Units and Class B Units voting separately in
writing which specifically references this Agreement; provided, however, that no
amendment shall (i) increase the liability of a Member to make any Capital
Contribution, (ii) create or increase any liability on a Member’s part for any
debt or obligation of the Company, (iii) otherwise adversely affect a Member (in
his, her or its capacity as such Member) (iv) eliminate any right that a Member
or class of Units is entitled to pursuant to this Agreement, or (v) change the
restrictions contained in this Section 12.7, in each case unless all Members
adversely affected thereby have expressly consented in writing to such
amendment.

 

12.8 Construction. Whenever the singular is used in this Agreement and when
required by the context, the same shall include the plural and vice versa, and
the masculine gender shall include the feminine and neuter genders and vice
versa. The headings in this Agreement are for convenience only and are in no way
intended to describe, interpret, define or limit the scope, extent or intent of
this Agreement or any of its provisions. Unless otherwise expressly provided or
unless the context requires otherwise, (a) all references in this Agreement to
Sections and Exhibits shall mean and refer to Sections and Exhibits of this
Agreement; (b) all references to statutes and related regulations shall include
all amendments of the same and any successor or replacement statutes and
regulations; (c) references to “hereof,” “herein,” “hereby” and similar terms
shall refer to this entire Agreement (including the Exhibits hereto); (d)
references to any Person shall be deemed to mean and include the successors and
permitted assigns of such Person; (e) the term “including” shall mean
“including, without limitation”; and (f) every covenant, term and provision of
this Agreement shall be construed according to its fair meaning and not for or
against any Member. This Agreement is among financially sophisticated and
knowledgeable parties and is entered into by the parties in reliance upon the
economic and legal bargains contained herein and shall be interpreted and
construed in a fair and impartial manner without regard to such factors as the
party who prepared, or cause the preparation of, this Agreement or the relative
bargaining power of the parties. Wherever in this Agreement the Board or a
Director, Member or other Person is empowered to take or make a decision,
direction, consent, vote, determination, election, action or approval, the Board
or such Director, Member or Person, as applicable, is entitled to consider,
favor and further such interests and factors as it desires, including its own
interests, and has no duty or obligation to consider, favor or further any other
interest of the Company, any subsidiary of the Company or any other Director,
Member or Person. Wherever in this Agreement the Board, a Director or Member is
permitted or required to make a decision or determination or take an action in
its “discretion” or its “judgment,” that means that such Member may take that
decision in its “sole discretion” or “sole judgment” without regard to the
interests of any other Person.

 

12.9 Entire Agreement. This Agreement contains the entire understanding among
the parties with respect to the subject matter hereof and supersedes any prior
understandings and agreements, whether written or oral, with respect to such
subject matter.

 

12.10 Severability. If any provision of this Agreement or its application to any
person or circumstance shall, for any reason and to any extent, be invalid,
illegal or unenforceable, the remainder of this Agreement and the application of
such provision to other persons or circumstances shall not be affected thereby,
but rather shall be enforceable to the fullest extent permitted by law.

 

 Page 31 of 34

 

 

12.11 Heirs, Successors and Assigns. Each and all of the covenants, terms,
provisions and agreements contained in this Agreement shall be binding upon and
inure to the benefit of the parties hereto and, to the extent permitted by this
Agreement, their respective heirs, legal representatives, successors and
permitted assigns.

 

12.12 Creditors. None of the provisions of this Agreement shall be for the
benefit of or enforceable by any creditors of the Company.

 

12.13 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.

 

12.14 Federal Income Tax Elections. In the event of a Transfer of all or any
portion of the Units of any Member, the Company may elect (by action of the
Board) pursuant to Section 754 of the Code to adjust the basis of assets of the
Company upon written request of the transferee.

 

12.15 Remedies; Injunctive Relief. The Members shall be entitled to enforce
their rights under this Agreement specifically, to recover damages by reason of
any breach of any provision of this Agreement (including costs of enforcement)
and to exercise any and all other rights at law or at equity existing in their
favor. Each Member acknowledges that it will be impossible to measure in money
the damage to the Company and to the other Members if there is a failure to
comply with this Agreement. It is therefore agreed that the Company or any other
Member, in addition to any other rights or remedies which they may have, shall
be entitled to immediate injunctive relief and to specific performance to
enforce this Agreement and that if any action or proceeding is brought in equity
to enforce it, no party will urge, as a defense, that there is an adequate
remedy at law. Each Member hereby waives the requirement that the party seeking
an injunction post a bond. No remedy herein conferred upon any party is intended
to be exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or otherwise. No single
or partial exercise by any party of any right, power or remedy hereunder shall
preclude any other or further exercise thereof.

 

12.16 Further Actions. Each Member agrees to perform all further acts and
execute, acknowledge, and deliver any documents which may be reasonably
necessary to carry out the provisions of this Agreement.

 

12.17 Consent to Jurisdiction; Service of Process. The Company, and each
Manager, officer and Member irrevocably (a) consents to the jurisdiction of the
state and Federal courts located in the County of Wilmington, State of Delaware,
(b) agrees that any action, suit or proceeding by or among the Company,
Directors (or any of them), Manager, officers or Members (or any of them) shall
be brought exclusively in such courts in the State of Delaware, (c) waives any
objection which he, she or it may now or hereafter have to the choice of forum
whether on personal jurisdiction, venue, forum non conveniens or on any other
ground, (d) consents to the service of process outside of the territorial
jurisdiction of said courts by mailing copies thereof by registered or certified
United States mail, postage prepaid, to such Person’s last known address as
shown in the records of the Company with the same effect as if such Person was a
resident of the State of Delaware and had been lawfully served in such state,
and (e) agrees that final judgment against he, she or it in any such action or
proceeding shall be conclusive and may be enforced in any other jurisdiction
within or outside the State of Delaware by suit on the judgment, a certified or
exemplified copy of which shall be conclusive evidence of the fact and the
amount of such judgment. Nothing in this Agreement shall affect the right to
service of process in any other manner permitted by law.

 

 Page 32 of 34

 

 

12.18 Reliance on Authority of Person Signing Agreement. If a Member is not a
natural person, neither the Company nor any Member will (a) be required to
determine the authority of the individual signing this Agreement to make any
commitment or undertaking on behalf of such entity or to determine any fact or
circumstance bearing upon the existence of the authority of such individual or
(b) be responsible for the application or distribution of proceeds paid or
credited to individuals signing this Agreement on behalf of such entity.

 

12.19 No Third Party Beneficiary. The Agreement is made solely and specifically
among and for the benefit of the parties hereto, and their respective successors
and assigns subject to the express provisions hereof relating to successors and
assigns, and no other Person will have any rights, interest, or claims hereunder
or be entitled to any benefits under or on account of the Agreement as a third
party beneficiary or otherwise.

 

12.20 Certificated Units. In the event that Certificated Units are issued, such
Certificated Units will bear the following legend:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN EXEMPTION FROM REGISTRATION THEREUNDER, AND COMPLIANCE WITH THE OTHER
RESTRICTIONS ON TRANSFERABILITY SET FORTH IN THE COMPANY’S LIMITED LIABILITY
COMPANY AGREEMENT, AS AMENDED. A COPY OF SUCH AGREEMENT MAY BE OBTAINED BY THE
HOLDER HEREOF AT THE COMPANY’S PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE.”

 

12.21 Waiver of Jury Trial. EACH MEMBER WAIVES ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT OR
UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED IN CONNECTION
HEREWITH OR HEREAFTER AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 



 Page 33 of 34

 

 

12.22 Confidentiality. Each Member recognizes and acknowledges that it has and
may in the future receive certain confidential and proprietary information and
trade secrets of the Company and its Subsidiaries (including their
predecessors), including confidential information of the Company and its
Subsidiaries (and their predecessors) regarding identifiable, specific and
discrete business opportunities being pursued by the Company or its Subsidiaries
(the “Confidential Information”). Except as otherwise consented to by the Board
in writing, each Member (on behalf of itself and, to the extent that such Member
would be responsible for the acts of the following Persons under principles of
agency law, its managers, directors, officers, shareholders, partners,
employees, agents and members) agrees that it will not, during or after the term
of this Agreement, whether directly or indirectly through an Affiliate or
otherwise, take commercial or proprietary advantage of or profit from any
Confidential Information or disclose Confidential Information to any Person for
any reason or purpose whatsoever, except (i) to authorized managers, directors,
officers, representatives, agents and employees of the Company or its
Subsidiaries and as otherwise may be proper in the course of performing such
Member’s obligations, or enforcing such Member’s rights, under this Agreement
and the agreements expressly contemplated hereby; (ii) in connection with such
Member’s or such Member’s Affiliates’ normal fund raising, marketing,
informational or reporting activities or to such Member’s (or any of its
Affiliates’) Affiliates, auditors, accountants, attorneys or other agents; (iii)
to any bona fide prospective purchaser of the equity or assets of such Member or
its Affiliates or the Units held by such Member, or prospective merger partner
of such Member or its Affiliates, provided if not prohibited, that such
purchaser or merger partner agrees to be bound by the provisions of this Section
12.22 or other confidentiality agreement approved by the Board; or (iv) as is
required to be disclosed by order of a court of competent jurisdiction,
administrative body or governmental body, or by subpoena, summons or legal
process, or by law, rule or regulation, provided that the Member required to
make such disclosure pursuant to clause (iv) above shall, if permitted by
applicable law or legal order, provide the Company prompt notice of such
disclosure to enable the Company to seek an appropriate protective order or
confidential treatment. For purposes of this Section 12.22, the term
“Confidential Information” shall not include any information of which (x) such
Person learns from a source other than the Company or its Subsidiaries, or any
of their respective representatives, employees, agents or other service
providers, and in each case who is not known by such Person to be bound by a
confidentiality obligation, or (y) is disclosed in a prospectus or other
documents for dissemination to the public. Nothing in this Section 12.22 shall
in any way limit or otherwise modify any confidentiality covenants entered into
by any Member or any of its Affiliates pursuant to any other agreement entered
into with the Company or any of its Subsidiaries. In the event any Member ceases
to be a Member such former Member shall be subject to the terms of this Section
12.22 until the second anniversary of such cessation.

 

12.23 Expenses. Each party agrees to bear its own legal expenses incurred in
connection with the preparation of this Agreement and any other related
agreements except that the Company shall pay the fees and expenses of Milbank,
Tweed, Hadley & McCloy LLP. In the event of any litigation or similar proceeding
with respect to the rights of any Member, Director or the Company hereunder, the
nonprevailing party to such litigation or similar proceeding shall reimburse the
prevailing party for the reasonable costs and expenses (including reasonable
attorneys’ and expert witness fees) thereof incurred in connection with such
litigation or similar proceeding.

 

[signature pages follow]

 

 Page 34 of 34

 

 

LIMITED LIABILITY COMPANY AGREEMENT OF
EARTH PROPERTY HOLDINGS LLC

 

IN WITNESS WHEREOF, the undersigned Initial Member has caused this counterpart
signature page to the Limited Liability Company Agreement of Earth Property
Holdings LLC, dated as of November 9, 2018, to be duly executed as of the date
first above written.

 

  /s/ Kevin Bolin   Kevin Bolin         Address for Notices:       Attn: Kevin
Bolin         Phone: XXXXXXX   Fax: XXXXXXX   e-mail: kbolin@q2earth.com

 

 Signature Page - 1 

 

 

LIMITED LIABILITY COMPANY AGREEMENT OF
EARTH PROPERTY HOLDINGS LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Limited Liability Company Agreement of Earth Property Holdings LLC,
dated as of November 9, 2018, to be duly executed as of the date first above
written.

 

  Q2EARTH, INC.         By: /s/ Kevin Bolin         Name: Kevin Bolin   Title:
Chairman & CEO         Address for Notices:         XXXXX   XXXXX         Attn:
Kevin Bolin         Phone: XXXXXXX   Fax: XXXXXXX   e-mail: kbolin@Q2earth.com

 

 Signature Page - 2 

 

 

LIMITED LIABILITY COMPANY AGREEMENT OF
EARTH PROPERTY HOLDINGS LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Limited Liability Company Agreement of Earth Property Holdings LLC,
dated as of November 9, 2018, to be duly executed as of the date first above
written.

 

  Foxcroft Lands, LLC         By: /s/ C. Thomas Paschall   Name: C. Thomas
Paschall   Title: President         Attn: C. Thomas Paschall         Phone:
XXXXXXX   Fax: __________________   e-mail: tom@checkmate.capital         With a
copy to       Brett Goldblatt (bgoldblatt@milbank.com)

 

 Signature Page - 3 

 

 

SCHEDULE 1

 

MEMBERS’ NAMES, ADDRESSES, CAPITAL CONTRIBUTIONS AND UNITS

 

Name and Address  Capital Contributions   Units  Foxcroft Lands, LLC 
$4,400,000    500,000 (Class A)              Q2Earth, Inc.  $50,000    124,999
(Class B) 

 

 Schedule 1 

 

 

EXHIBIT A

Definitions

 

Certain capitalized words and phrases used in this Agreement shall have the
following meanings:

 

“Acceptance Notice” is defined in Section 9.8(b) hereof.

 

“Act” means the Delaware Limited Liability Company Act, Delaware Code Title 6,
Chapter 18 (Sections 18-101, et seq.), as amended from time to time (or any
corresponding provisions of succeeding law).

 

“Adjusted Capital Account Balance” means the balance in the Capital Account of a
Member after giving effect to the following: (i) a credit to such Capital
Account for any amounts the Member is obligated to restore, pursuant to the
terms of the Agreement or otherwise, or is deemed obligated to restore pursuant
to the penultimate sentences of §§ 1.704-2(g)(1) and 1.704-2(i)(5) of the
Regulations and (ii) a debit to such Capital Account for the items described in
§§ 1.704-1(b)(2)(ii)(d)(4), (5), and (6) of the Regulations.

 

“Affiliate” of a Person means (1) any corporation, partnership, trust or other
entity controlling, controlled by or under common control with such Person; (2)
any executive officer, director, trustee or general partner of any Person
described in (1) above; (3) any spouse, lineal ancestor, lineal descendant or
member of the household of such Person; or (4) any Affiliated Fund with respect
to such Person. For the purposes of this definition, the term “control” shall
mean (i) the control or ownership of fifty percent (50%) or more of the voting
securities in the Person referred to, or (ii) the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of the Person referred to, whether through the ownership of voting
securities, by contract or otherwise.

 

“Affiliated Fund” means, with respect to a Person that is a limited liability
company, a limited liability partnership, limited partnership or other
investment vehicle (in each case, or a direct or indirect subsidiary thereof),
any other limited liability company, a limited liability partnership, limited
partnership or other investment vehicle managed by the same manager or managing
member or general partner or management company or by a Person controlling,
controlled by, or under common control with such manager or managing member or
general partner or management company.

 

“Agreement” means this Limited Liability Company Agreement, as originally
executed and as amended, restated, supplemented or otherwise modified from time
to time in accordance with its terms.

 

“Board” is defined in Section 5.1(a) hereof.

 

 Exhibit A - 1 

 

 

“Book Value” means, with respect to any Company asset, the Company’s adjusted
basis in such asset for federal income tax purposes; provided that the initial
Book Value of any contributed property shall be equal to the Fair Market Value
(as determined by the Board) of such contributed property as of the date of
contribution to the Company; and provided, further, that the Book Value of all
of the Company’s assets shall be adjusted to equal their respective Fair Market
Values (as determined by the Board) as of each of the following times, and any
such increase or decrease in Book Value of an asset shall be allocated as
Profits or Losses to the Capital Accounts of the Members under Section 8.1
(determined immediately prior to such event):

 

(i) The acquisition of an additional interest in the Company by any new or
existing Member in exchange for more than a de minimis contribution to the
capital of the Company.

 

(ii) Subject to the provisions of Section 4.3(d)(i), the grant of an interest in
the Company (other than a de minimis interest) as consideration for the
provision of services to or for the benefit of the Company.

 

(iii) The distribution by the Company to a Member of more than a de minimis
amount of Company assets, including money, if as a result of such distribution
such Member’s interest in the Company is reduced.

 

(iv) The liquidation of the Company within the meaning of Regulations §
1.704-1(b)(2)(ii)(g).

 

The Book Value of Company assets shall also be increased (or decreased) to the
extent that adjustments to the adjusted basis of such assets pursuant to Section
734(b) or Section 743(b) of the Code have been taken into account for purposes
of determining Capital Accounts in accordance with Regulations §
1.704-1(b)(2)(iv)(m), unless such adjustments have already been taken into
account pursuant to the preceding provisions of this definition.

 

“Business Day” means any day that is not a Saturday, a Sunday or holiday
observed by the United States Federal Reserve Board of Governors.

 

“Buyer” is defined in Section 9.8(a) hereof.

 

“Capital Account” means, with respect to any Member, the Capital Account
maintained for such Member pursuant to the provisions of Section 4.4, which
shall be determined and adjusted as follows:

 

(i) To each Member’s Capital Account, there shall be credited the following: (a)
such Member’s Capital Contributions (in the case of in kind contributions, net
of any liabilities that the Company is considered to assume or take subject to);
(b) such Member’s allocations of Profits; and (c) any items in the nature of
income or gain which are specially allocated to such Member pursuant to Section
8.1(d) hereof.

 

(ii) To each Member’s Capital Account there shall be debited the following: (a)
the amount of cash or the fair market value of other property distributed to
such Member pursuant to any provision of this Agreement (in the case of in kind
distributions, net of any liabilities that the Member is considered to assume or
take subject to); (b) such Member’s allocations of Losses; and (c) any items in
the nature of expenses or losses which are specially allocated to such Member
pursuant to Section 8.1(d) hereof.

 

 Exhibit A - 2 

 

 

“Capital Contribution” means the amount in cash or agreed-upon value of property
contributed by each Member (or its predecessors in interest) to the capital of
the Company with respect to such Member’s Unit or Units, as set forth on
Schedule 1 attached hereto.

 

“Certificate of Formation” means the Certificate of Formation of the Company as
filed with the Secretary of State of Delaware on February 26, 2018, as the same
may be amended from time to time in accordance with the Act.

 

“Class A Directors” is defined in Section 5.1(c) hereof.

 

“Class A Interests” means a Class A Member’s relative share of all the Class A
Units.

 

“Class A Member” means any holder of Class A Units.

 

“Class A Unit” means a unit of a class of ownership interest of the Company and
shall represent an undivided interest in the holder’s Capital Account balance.

 

“Class A Unreturned Capital Contributions” means for any Class A Member, the
amount of such Class A Member’s Capital Contributions, less any Capital
Contributions distributed to such Class A Member pursuant to Section 8.2(b)(2).

 

“Class B Directors” is defined in Section 5.1(c) hereof.

 

“Class B Member” means any holder of Class B Units.

 

“Class B Unit” means a unit of a class of ownership interest of the Company and
shall represent an undivided interest in the holder’s Capital Account balance.

 

“Code” means the Internal Revenue Code of 1986, as amended, or corresponding
provisions of succeeding federal revenue laws.

 

“Company” means Earth Property Holdings, LLC, a Delaware limited liability
company.

 

“Company Minimum Gain” is defined in Section B1 of Exhibit B hereof.

 

“Covered Person” means (a) each Director, (b) each Member and its Affiliates,
(c) the Partnership Representative, (d) any Designated Individual and (e) the
former and current officers, agents and employees of the Company, the Members,
the Partnership Representative, any Designated Individual and each such
Affiliate.

 

 Exhibit A - 3 

 

 

“Depreciation” means, for each taxable year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such taxable year or other period, except that if the
Book Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such taxable year or other period, Depreciation
shall be an amount which bears the same ratio to such beginning Book Value as
the federal income tax depreciation, amortization, or other cost recovery
deduction for such taxable year or other period bears to such beginning adjusted
tax basis; provided, however, that if the adjusted tax basis for federal income
tax purposes of an asset at the beginning of such taxable year or period is
zero, Depreciation shall be determined with reference to such beginning Book
Value using any reasonable method selected by the Board.

 

“Designated Individual” means the designated individual appointed by the Company
pursuant to Regulation § 301.6223-1 (and any similar provision of state, local
or foreign law).

 

“Director” is defined in Section 5.1(a) hereof.

 

“Drag-Along Notice” is defined in Section 9.9(a) hereof.

 

“Drag-Along Sale” is defined in Section 9.9(a) hereof.

 

“Dragging Member” is defined in Section 9.9(a) hereof.

 

“Economic Interest” means Units which represent solely an interest in the
Company’s Profits, Losses, allocations of other items of income, gain, loss,
deduction and credit, and distributions and which do not confer the rights of a
Member under this Agreement or as a “member” under the Act.

 

“Economic Interest Owner” means a Person who holds an Economic Interest.
“Economic Interest Owners” means all such Persons.

 

“Effective Transfer Date” is defined in Section 9.5 hereof.

 

“Equity Securities” means, with respect to a Person, (i) units, membership
interests, capital stock or other equity interests in such Person, (ii)
obligations, evidences of indebtedness or other securities or interests
convertible or exchangeable into units, membership interests, capital stock or
other equity interests in such Person, and (iii) warrants, options or other
rights to purchase or otherwise acquire units, membership interests, capital
stock or other equity interests in such Person.

 

“Equity Value” is defined in Section 9.8(b)(i) hereof.

 

“Exempt Issuance” is defined in Section 4.5(f) hereof.

 

“Excess Cash Flow” means the amount of all cash and the Fair Market Value (as
determined by the Board) of all property received as revenue by the Company from
Company operations or investments, or from the sale, exchange or other
disposition of all or any part of the property of the Company or from the
refinancing with respect to any indebtedness or assets of the Company, less all
expenses of every kind (before deduction for cost recovery or other non-cash
expenses) of the Company for any period (including distributions pursuant to
Section 8.2(c)) and the retention and establishment of reserves of, or payment
to third parties of, such funds as the Board deems necessary with respect to the
reasonable business needs of the Company, which shall include the payment, or
the making of provision for the payment when due, of the Company’s liabilities,
obligations and expenses, including contingent liabilities.

 

 Exhibit A - 4 

 

 

“Expiration Date” is defined in Section 9.8(b) hereof.

 

“Fair Market Value” means, with respect to any property, the amount at which
such property would change hands between a willing buyer and a willing seller,
neither being under any compulsion to buy or sell, and both such parties being
ready, willing and able to engage in such transaction and well informed about
such property and the market for such property, as determined in the discretion
of the Board.

 

“Fully Exercising Member” is defined in Section 4.5(d) hereof.

 

“Holder Minimum Gain” is defined in Section B2 of Exhibit B hereof.

 

“Holder Nonrecourse Deductions” is defined in Section B4 of Exhibit B hereof.

 

“indemnified parties” is defined in Section 7.3(a).

 

“Initial Member” is defined in the preamble hereof.

 

“Interest” means a Member’s limited liability company interest in the Company,
including any and all benefits to which the holder of such Interest may be
entitled as provided in this Agreement, together with all obligations of such
Member to comply with the terms and provisions of this Agreement.

 

“Liquidating Person” is defined in Section 10.2 hereof.

 

“Liquidation Proceeds” is defined in Section 10.3(b) hereof.

 

“Majority-in-Interest” when used with respect to any specified class of Units or
all Units, means Members holding more than 50% of such specified class of Units
or all Units, as applicable, held in the aggregate by all such Members holding
such Units.

 

“Management Agreement” is defined in Section 5.6.

 

“Manager” is defined in Section 5.6.

 

“Maximum Pro Rata Portion” is defined in Section 9.8(b)(iii) hereof.

 

“Member” means any Person that is a Class A Member or a Class B Member. A Member
shall have all rights conferred upon “members” under the Act, as modified by
this Agreement. “Members” means all such Persons.

 

“New Securities” is defined in Section 4.5(a) hereof.

 

“New Units” is defined in Section 4.5(a) hereof.

 

 Exhibit A - 5 

 

 

“Offered Units” is defined in Section 9.2 hereof.

 

“Offeree” is defined in Section 4.5(a) hereof.

 

“Participating Unit Holder” and “Participating Unit Holders” are defined in
Section 4.5(a) hereof.

 

“Partnership Representative” means the partnership representative of the Company
within the meaning of Code Section 6223(a) (and any similar provision of state,
local or foreign law).

 

“Permitted Transfer” is defined in Section 9.1(b) hereof.

 

“Permitted Transferee” is defined in Section 9.1(b) hereof.

 

“Person” means any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including any
government or political subdivision or any agency or instrumentality thereof.

 

“Preemptive Rights Notice” is defined in Section 4.5(b) hereof.

 

“Preemptive Rights Percentage” is defined in Section 4.5(c) hereof.

 

“Preferred Return” means, with respect to any Class A Member and Class A Unit of
which such Class A Member is the owner, a cumulative compounded quarterly amount
equal to eight percent (8%) per annum of the Capital Contribution which relates
to such Class A Unit. In the event any Class A Member Transfers a Class A Unit
in accordance with this Agreement, such Class A Member’s transferee shall
succeed to the Preferred Return which relates to such Class A Unit.

 

“Profits” and “Losses” means, for each taxable year or other period, an amount
equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

 

(i) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses shall be added to
such taxable income or loss.

 

(ii) Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Profits or Losses, shall be subtracted from such taxable income or loss.

 

 Exhibit A - 6 

 

 

(iii) At any time the Book Value of any Company property is adjusted, the amount
of such adjustment shall be taken into account as gain or loss from the
disposition of such property for purposes of computing Profits or Losses.

 

(iv) Gain or loss resulting from the disposition of any Company asset with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Book Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Book Value.

 

(v) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such taxable year or other period,
computed in accordance with the definition of “Depreciation.”

 

(vi) Notwithstanding any other provision of this definition, any items which are
specially allocated pursuant to Section 8.1(d) and Exhibit B of the Agreement
shall not be taken into account in computing Profits or Losses.

 

“Proportional Share” means, as of any determination date, with respect to a Unit
Holder relative to a specified group of Members, the percentage equal to the
quotient of (i) the number of Units held by such Unit Holder to (ii) the total
number of outstanding Units held by the specified group of Members, each as of
such determination date.

 

“Register” is defined in Section 4.1 hereof.

 

“Regulations” means the Treasury regulations promulgated under the Code, as the
same may be amended from time to time, including corresponding provisions of any
succeeding regulations.

 

“Regulatory Allocations” is defined in Section B5 of Exhibit B hereof.

 

“Sale Portion” is defined in Section 9.8(b)(ii) hereof.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Seller” is defined in Section 9.8(a) hereof.

 

“Service Providers” means bona fide officers, employees, consultants or other
service providers of the Company or any Subsidiary.

 

“Subscription Agreement” is defined in the preamble hereto.

 

“Subject Parties” is defined in Section 9.9(a) hereof.

 

“Subsidiary” means an entity the majority of the ownership interests of which
are owned, directly or indirectly, by the Company. “Subsidiaries” means all such
entities.

 

 Exhibit A - 7 

 

 

“Tag-Along Interest” is defined in Section 9.8(c) hereof.

 

“Tag-Along Member,” “Tag-Along Notice,” “Tag-Along Purchase Price,” “Tag-Along
Sale” and “Tag-Along Triggering Interest” are defined in Section 9.8(a) hereof.

 

“Threshold Amount” of any Class C Unit means the “Threshold Amount” designated
for such Class C Unit in the award agreement governing such Class C Unit.

 

“Transfer” is defined in Section 9.1 hereof.

 

“Transfer Agreement” is defined in the preamble hereto.

 

“Transferring Member” is defined in Section 9.2 hereof.

 

“Unit” means an Economic Interest in the Company representing a fractional part
of the Economic Interest in the Company. Each Unit shall be classified either as
a Class A Unit, a Class B Unit or Class C Unit, and the classification of such
Unit shall be set forth on the Register. “Unit” includes a fractional Unit.

 

“Unreturned Capital Contribution Balance” means, with respect to a Class A
Member and Class A Unit of which such Class A Member is an owner, the aggregate
Capital Contributions made with respect to such Class A Unit reduced (but not
below zero) by all prior distributions made with respect to such Class A Unit
pursuant to Section 8.2(b)(2) (whenever made and regardless of the source or
character thereof). In the event any Class A Member Transfers a Class A Unit in
accordance with this Agreement, such transferee shall succeed to the Unreturned
Capital Contribution Balance which relates to such Class A Unit.

 

“Voting Units” means collectively, the Class A Units and the Class B Units.

 

 Exhibit A - 8 

 

 

EXHIBIT B

Regulatory and Special Allocations

 

The following allocations, which shall be made prior to those of Section 8.1(a),
shall be made in the following order:

 

Section B1. Company Minimum Gain Chargeback. If there is a net decrease in
Company Minimum Gain during any taxable year, each Unit holder shall be
specially allocated items of income and gain for such taxable year (and, if
necessary, subsequent taxable years) in an amount equal to such Unit holder’s
share of the net decrease in Company Minimum Gain, determined in accordance with
Regulations § 1.704-2(g). The items to be so allocated shall be determined in
accordance with Regulations §§ 1.704-2(f)(6) and 1.704-2(j)(2). The term
“Company Minimum Gain” has the meaning ascribed to “partnership minimum gain” as
set forth in Regulations §§ 1.704-2(b)(2) and 1.704-2(d). This paragraph is
intended to comply with the minimum gain chargeback requirement in Regulations §
1.704-2(f) and shall be interpreted consistently therewith.

 

Section B2. Unit Holder Minimum Gain Chargeback. Except as otherwise provided in
Regulations § 1.704-2(i)(4), if there is a net decrease in Holder Minimum Gain
during any taxable year, each Unit holder that has a share of such Holder
Minimum Gain shall be specially allocated items of income and gain for such
taxable year (and, if necessary, subsequent taxable years) in an amount equal to
that Unit holder’s share of the net decrease in Holder Minimum Gain. Items to be
allocated pursuant to this paragraph shall be determined in accordance with
Regulations §§ 1.704-2(i)(4) and 1.704-2(j)(2). The term “Holder Minimum Gain”
has the meaning ascribed to “partner nonrecourse debt minimum gain” as set forth
in Regulations § 1.704-2(i)(3). This paragraph is intended to comply with the
minimum gain chargeback requirements in Regulations § 1.704-2(i)(4) and shall be
interpreted consistently therewith.

 

Section B3. Nonrecourse Deductions and Unit Holder Nonrecourse Deductions.
Nonrecourse deductions (as determined according to Regulations § 1.704-2(b)(1))
for any taxable year shall be allocated to the Unit holders in the same
proportion that Profits for such taxable year are allocated to the Unit holders.
Holder Nonrecourse Deductions shall be allocated in the manner required by
Regulations § 1.704-2(i). The term “Holder Nonrecourse Deductions” has the
meaning ascribed to “partner nonrecourse deductions” in Regulations §
1.704-2(i).

 

Section B4. Ordering Rules. Any other provision of this Agreement
notwithstanding, allocations for any taxable year or other period of nonrecourse
deductions and Holder Nonrecourse Deductions (pursuant to the foregoing Section
B3) or of items required to be allocated pursuant to the minimum gain chargeback
requirements contained in the foregoing Section B1 and Section B2, shall be made
before any other allocations under this Agreement.

 

Section B5. Reallocation. The allocations set forth in Sections B1 through B3
above (the “Regulatory Allocations”) are intended to comply with certain
requirements of the Regulations under Code Section 704. The Regulatory
Allocations may not be consistent with the manner in which the Members intend to
allocate Profits and Losses or make Company distributions. Accordingly, any
other provision of this Agreement notwithstanding, but subject to the Regulatory
Allocations, income, gain, deduction, and loss shall be reallocated among the
Unit holders so as to eliminate the effect of the Regulatory Allocations and
thereby to cause the respective Capital Accounts of the Unit holders to be in
the amounts (or as close thereto as possible) they would have been if Profits
and Losses (and such other items of income, gain, deduction and loss) had been
allocated without reference to the Regulatory Allocations. In general, the
Members anticipate that this will be accomplished by specially allocating such
other items of income, gain, deduction and loss among the Unit holders so that
the net amount of the Regulatory Allocations and such special allocations to
each such Unit holder is zero.

 

 Exhibit B - 1 

 

 